 Case 2:18-bk-20151-ER        Doc 1795 Filed 03/13/19 Entered 03/13/19 16:18:46         Desc
                                Main Document    Page 1 of 58


 1   GREGORY A. BRAY (Bar No. 115367)
     gbray@milbank.com
 2   MARK SHINDERMAN (Bar No. 136644)
     mshinderman@milbank.com
 3   JAMES C. BEHRENS (Bar No. 280365)
     jbehrens@milbank.com
 4   MILBANK LLP
     2029 Century Park East, 33rd Floor
 5   Los Angeles, CA 90067
     Telephone: (424) 386-4000/Facsimile: (213) 629-5063
 6
     Counsel for the Official Committee of
 7   Unsecured Creditors of Verity Health System of
     California, Inc., et al.
 8
                             UNITED STATES BANKRUPTCY COURT
 9                 CENTRAL DISTRICT OF CALIFORNIA – LOS ANGELES DIVISION
10   In re:                                                Lead Case No. 18-20151
                                                           Jointly Administered With:
11   VERITY HEALTH SYSTEM OF CALIFORNIA,                   CASE NO.: 2:18-bk-20162-ER
                                                           CASE NO.: 2:18-bk-20163-ER
     INC., et al.,                                         CASE NO.: 2:18-bk-20164-ER
12
                                                           CASE NO.: 2:18-bk-20165-ER
13                   Debtors and Debtors In Possession.    CASE NO.: 2:18-bk-20167-ER
                                                           CASE NO.: 2:18-bk-20168-ER
14                                                         CASE NO.: 2:18-bk-20169-ER
     Affects:                                              CASE NO.: 2:18-bk-20171-ER
15                                                         CASE NO.: 2:18-bk-20172-ER
                                                           CASE NO.: 2:18-bk-20173-ER
      All Debtors                                         CASE NO.: 2:18-bk-20175-ER
16
      Verity Health System of California, Inc.            CASE NO.: 2:18-bk-20176-ER
17    O’Connor Hospital                                   CASE NO.: 2:18-bk-20178-ER
      Saint Louise Regional Hospital                      CASE NO.: 2:18-bk-20179-ER
18    St. Francis Medical Center                          CASE NO.: 2:18-bk-20180-ER
      St. Vincent Medical Center                          CASE NO.: 2:18-bk-20181-ER
19    Seton Medical Center                                Chapter 11 Cases
20    O’Connor Hospital Foundation
      Saint Louise Regional Hospital                      Hon. Ernest M. Robles
21   Foundation
      St. Francis Medical Center of                       FIRST INTERIM APPLICATON OF
22   Lynwood Foundation                                    MILBANK LLP FOR APPROVAL AND
                                                           ALLOWANCE OF COMPENSATION
      St. Vincent Foundation                              FOR SERVICES RENDERED AND
23    St. Vincent Dialysis Center, Inc.                   REIMBURSEMENT OF EXPENSES
24    Seton Medical Center Foundation                     INCURRED
      Verity Business Services
25    Verity Medical Foundation                           Hearing:
      Verity Holdings, LLC                                Date:     April 3, 2019
26    De Paul Ventures, LLC                               Time:     10:00 a.m.
                                                           Location: Courtroom 1568
      De Paul Ventures - San Jose Dialysis, LLC                     255 E. Temple St
27
                                                                     Los Angeles, CA
28                   Debtors and Debtors In Possession.


     44393.00001
 Case 2:18-bk-20151-ER           Doc 1795 Filed 03/13/19 Entered 03/13/19 16:18:46              Desc
                                   Main Document    Page 2 of 58


 1   Name of applicant:                             Milbank LLP
 2   Authorized to provide
     professional services to:                      Official Committee of Unsecured Creditors
 3
     Date of retention:                             Order entered on November 6, 2018, retaining Milbank
 4                                                  nunc pro tunc to September 14, 2018
 5   Period for which compensation
     and reimbursement are sought:                  September 14, 2018 – December 31, 2018
 6
     Amount of compensation
 7   Requested:                                     $2,247,099.99 (100%)
 8   Amount of expense reimbursement
     Requested:                                        $36,811.82 (100%)
 9
     This is an:   X      interim _____ final application.
10
     This is the first interim fee application filed by Milbank LLP in these cases.
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                       2
 Case 2:18-bk-20151-ER            Doc 1795 Filed 03/13/19 Entered 03/13/19 16:18:46                             Desc
                                    Main Document    Page 3 of 58


 1                            FIRST INTERIM FEE APPLICATION OF MILBANK LLP
                        AS COUNSEL TO OFFICIAL COMMITTEE OF UNSECURED CREDITORS
 2                          OF VERITY HEALTH SYSTEM OF CALIFORNIA, INC., ET AL.
                                 (SEPTEMBER 14, 2018 – DECEMBER 31, 2018)
 3

 4             Name                     Practice Group                Hourly Rate           Total          Discounted
                                       (Year Admitted)                                      Hours             Fees1
 5
                                  Financial Restructuring
 6    Gregory A. Bray                                                          $1,465         301.50          $440,232.50
                                  Partner (1984)
      Russell Kestenbaum          Tax Partner (1999)                           $1,465            1.20                 $0.00
 7
                                  Executive Compensation
 8    Joel Krasnow                and Employee Benefits                        $1,465          24.90           $27,249.00
                                  Partner (1990)
 9    Robert Liubicic             Litigation Partner (1999)                    $1,465          22.30           $25,344.50
                                  Global Corporate Partner
10    Melainie Mansfield                                                       $1,465         116.20          $157,927.00
                                  (1995)
      Manan Shah                  Tax Partner (2002)                           $1,315            1.80                 $0.00
11
                                  Financial Restructuring
      Mark Shinderman                                                          $1,465         222.60          $326,109.00
12                                Partner (1988)
                                  Alternative Investments
      Jennifer Harris                                                          $1,065          27.00           $26,944.50
13                                Special Counsel (2000)
                                  Financial Restructuring
      Dennis O'Donnell                                                         $1,190         385.30          $458,507.00
14                                Of Counsel (1992)
      Alexandra                   Litigation Associate                            $565         38.70           $21,865.50
15    Achamallah                  (2017)
                                  Global Corporate
      Najeh Baharun                                                               $910        193.90          $176,449.00
16                                Associate (2012)
      James Beebe                 Tax Associate (2011)                            $940           1.30                 $0.00
17
                                  Financial Restructuring
      James Behrens                                                               $875        538.00          $469,700.00
18                                Associate (2011)
                                  Global Corporate
      Rachael Connelly                                                            $450           8.00                 $0.00
19                                Associate (2018)
                                  Financial Restructuring
      Melanie Miller                                                              $565         14.30             $6,384.50
20                                Associate (2018)
                                  Global Corporate
      Sasha Nichols                                                               $835           1.00                 $0.00
21                                Associate (2015)
                                  Litigation Associate
      Katherine Pierucci                                                          $835         41.50           $34,652.50
22                                (2014)
                                  Real Estate Associate
      Raad Shawaf                                                                 $995           0.30                 $0.00
23                                (1992)
      Christina Skaliks           Tax Associate (2015)                            $790         14.20             $9,243.00
24                                Financial Restructuring
      Jordan Weber                                                                $835         66.50           $54,191.50
                                  Associate (2015)
25                                Global Corporate
      Christopher West                                                            $700         15.80                  $0.00
                                  Associate (2016)
26
      Oscar Castrillon            Case Manager                                    $340           0.50                 $0.00
27

28   1
       The amounts in this column include discounts reflected in Milbank’s monthly statements filed during the First
     Compensation Period, as well as an additional discount of $3,152.00 applied to this First Interim Fee Application.
                                                              3
 Case 2:18-bk-20151-ER           Doc 1795 Filed 03/13/19 Entered 03/13/19 16:18:46                          Desc
                                   Main Document    Page 4 of 58


 1
                 Name                  Practice Group               Hourly Rate          Total          Discounted
 2                                    (Year Admitted)                                    Hours             Fees1

 3       Jenifer Gibbs           Case Manager                                  $340         51.40           $15,504.00
 4       Jacqueline Brewster     Legal Assistant                               $265         28.50            $3,127.00
         Paul M. Butters         Legal Assistant                               $305           3.50                $0.00
 5
         Emily Rose Eskin        Legal Assistant                               $210           0.90                $0.00
 6       David Francis           Legal Assistant                               $210           5.00                $0.00
 7       Lauren Giles            Legal Assistant                               $200         12.20                 $0.00

 8       Cleopatra Gray          Legal Assistant                               $210         11.10                 $0.00
         Ugochi Ihenatu          Legal Assistant                               $200           2.00                $0.00
 9
         Michelle Olsson         Legal Assistant                               $200           4.00                $0.00
10       Charmaine Thomas        Legal Assistant                               $280         42.10            $6,384.00
11       Jillian Victor          Legal Assistant                               $210           6.30                $0.00
         Ricky Windom            Legal Assistant                               $280        123.50           $34,580.00
12
                                 Less Courtesy Reduction                                                  ($47,294.51)
13

14                                                                       $965.54
         Total                                                                           2,327.30      $2,247,099.993
                                                                  (blended rate)2
15

16

17

18

19

20

21

22

23

24

25

26
     2
       The blended rate excluding paraprofessionals is $1,103.52 per hour.
27   3
       This amount is net of an aggregate discount of $126,941.51 (approximately 5.3%), which includes discounts reflected
     in Milbank’s monthly statements filed during the First Compensation Period, as well as an additional discount of
28   $3,152.00 applied to this First Interim Fee Application.

                                                            4
 Case 2:18-bk-20151-ER            Doc 1795 Filed 03/13/19 Entered 03/13/19 16:18:46                         Desc
                                    Main Document    Page 5 of 58


 1                           FIRST INTERIM FEE APPLICATION OF MILBANK LLP
                       AS COUNSEL TO OFFICIAL COMMITTEE OF UNSECURED CREDITORS
 2                         OF VERITY HEALTH SYSTEM OF CALIFORNIA, INC., ET AL.
                                (SEPTEMBER 14, 2018 – DECEMBER 31, 2018)
 3
         BILLING          ACTIVITY                                                          HOURS                  FEES
 4       CODE
 5       44393.00003      Asset Analysis and Recovery                                        411.50       $368,944.00
         44393.00004      Asset Disposition                                                  484.60       $563,219.50
 6       44393.00005      Assumption and Rejection of Leases and Contracts                    75.40        $62,722.50
         44393.00006      Avoidance Action Analysis                                           36.70        $51,080.50
 7
         44393.00008      Business Operations                                                 43.40        $42,097.50
 8       44393.00009      Case Administration                                                186.70        $68,465.00
         44393.00010      Claims Administration and Objections                                52.60        $52,022.50
 9       44393.00011      Corporate Governance and Board Matters                               1.90         $2,783.50
10       44393.00012      Employee Benefits and Pensions                                     167.40       $185,252.50
         44393.00013      Employment and Fee Applications                                     90.00        $75,791.50
11       44393.00014      Employment and Fee Application Objections                            8.20         $7,175.00
         44393.00015      Financing and Cash Collateral                                      428.10       $503,254.50
12
         44393.00016      Hearings (Preparation and Attendance)                               71.50        $86,346.50
13       44393.00017      Litigation                                                           6.50         $1,820.00
                          Committee Meetings & Communications with
         44393.00018                                                                          81.60         $95,197.00
14                        Members
                          Committee Organizational Documents &
         44393.00019                                                                          38.00         $35,316.50
15                        Administration
         44393.00020      Communications with Committee Advisors                              48.00         $58,213.50
16       44393.00021      Meetings & Communications with Creditors                             0.60            $761.00
17       44393.00022      Communications with Debtors                                         36.60         $47,094.00
         44393.00023      Communications with Other Constituencies                             1.40          $2,051.00
18       44393.00024      Non-Working Travel                                                   2.20          $1,257.50
         44393.00025      Plan and Disclosure Statement                                        6.40          $7,370.00
19
         44393.00027      Regulatory Matters                                                  12.40         $17,989.00
20       44393.00028      Relief from Stay and Adequate Protection                            33.40         $34,594.00
         44393.00030      Tax                                                                  2.20          $3,223.00
21                        Less Courtesy Reduction                                                         ($47,294.51)
22                        Less Timekeeper Reductions from Monthly Fee Statements                          ($76,495.00)
23
                          Less Additional Discount Applied to this First Interim Fee                        ($3,152.00)
24                        Application

25
                          Total                                                          2,327.30      $2,247,099.994
26

27
     4
       This amount is net of an aggregate discount of $126,941.51 (approximately 5.3%), which includes discounts reflected
28   in Milbank’s monthly statements filed during the First Compensation Period, as well as an additional discount of
     $3,152.00 applied to this First Interim Fee Application.
                                                            5
 Case 2:18-bk-20151-ER               Doc 1795 Filed 03/13/19 Entered 03/13/19 16:18:46                            Desc
                                       Main Document    Page 6 of 58


 1                              FIRST INTERIM FEE APPLICATION OF MILBANK LLP
                          AS COUNSEL TO OFFICIAL COMMITTEE OF UNSECURED CREDITORS
 2                            OF VERITY HEALTH SYSTEM OF CALIFORNIA, INC., ET AL.
                                   (SEPTEMBER 14, 2018 – DECEMBER 31, 2018)
 3

 4                    DISBURSEMENTS                                                               AMOUNT
 5                    Air Travel                                                                   $533.97

 6                    Color Copies                                                                 $492.00
                      Court Search                                                               $9,176.47
 7
                      Court/Clerical Services                                                      $307.50
 8
                      Express Mail                                                                 $599.31
 9
                      Filing Fees                                                                  $437.59
10                    Ground Transportation - Local                                                $693.69
11                    Ground Transportation - Out Of Town                                          $506.23

12                    Lexis                                                                      $3,348.00
                      Library Research                                                               $85.00
13
                      Lodging                                                                      $471.15
14
                      Meals - Out Of Town                                                            $55.24
15                    Outside Messenger                                                            $419.32
16                    Photocopies                                                                $1,213.60
17                    Printing                                                                   $5,552.70

18                    Telephone                                                                    $620.90
                      Transcript/Deposition Fees                                                   $114.00
19
                      Westlaw                                                                  $12,185.15
20
                      TOTAL DISBURSEMENTS                                                     $36,811.825
21

22

23

24

25

26

27

28
     5
         This amount reflects a voluntary expense reduction of $902.38 applied to this First Interim Fee Application.
                                                                 6
 Case 2:18-bk-20151-ER      Doc 1795 Filed 03/13/19 Entered 03/13/19 16:18:46           Desc
                              Main Document    Page 7 of 58


 1   GREGORY A. BRAY (Bar No. 115367)
     gbray@milbank.com
 2   MARK SHINDERMAN (Bar No. 136644)
     mshinderman@milbank.com
 3   JAMES C. BEHRENS (Bar No. 280365)
     jbehrens@milbank.com
 4   MILBANK LLP
     2029 Century Park East, 33rd Floor
 5   Los Angeles, CA 90067
     Telephone: (424) 386-4000/Facsimile: (213) 629-5063
 6
     Counsel for the Official Committee of
 7   Unsecured Creditors of Verity Health System of
     California, Inc., et al.
 8
                          UNITED STATES BANKRUPTCY COURT
 9              CENTRAL DISTRICT OF CALIFORNIA – LOS ANGELES DIVISION
10   In re:                                                Lead Case No. 18-20151
                                                           Jointly Administered With:
11   VERITY HEALTH SYSTEM OF CALIFORNIA,                   CASE NO.: 2:18-bk-20162-ER
                                                           CASE NO.: 2:18-bk-20163-ER
     INC., et al.,                                         CASE NO.: 2:18-bk-20164-ER
12
                                                           CASE NO.: 2:18-bk-20165-ER
13                 Debtors and Debtors In Possession.      CASE NO.: 2:18-bk-20167-ER
                                                           CASE NO.: 2:18-bk-20168-ER
14                                                         CASE NO.: 2:18-bk-20169-ER
     Affects:                                              CASE NO.: 2:18-bk-20171-ER
15                                                         CASE NO.: 2:18-bk-20172-ER
                                                           CASE NO.: 2:18-bk-20173-ER
      All Debtors                                         CASE NO.: 2:18-bk-20175-ER
16
      Verity Health System of California, Inc.            CASE NO.: 2:18-bk-20176-ER
17    O’Connor Hospital                                   CASE NO.: 2:18-bk-20178-ER
      Saint Louise Regional Hospital                      CASE NO.: 2:18-bk-20179-ER
18    St. Francis Medical Center                          CASE NO.: 2:18-bk-20180-ER
      St. Vincent Medical Center                          CASE NO.: 2:18-bk-20181-ER
19    Seton Medical Center                                Chapter 11 Cases
20    O’Connor Hospital Foundation
      Saint Louise Regional Hospital                      Hon. Ernest M. Robles
21   Foundation
      St. Francis Medical Center of                       FIRST INTERIM APPLICATON OF
22   Lynwood Foundation                                    MILBANK LLP FOR APPROVAL AND
                                                           ALLOWANCE OF COMPENSATION
      St. Vincent Foundation                              FOR SERVICES RENDERED AND
23    St. Vincent Dialysis Center, Inc.                   REIMBURSEMENT OF EXPENSES
24    Seton Medical Center Foundation                     INCURRED
      Verity Business Services
25    Verity Medical Foundation                           Hearing:
      Verity Holdings, LLC                                Date:     April 3, 2019
26    De Paul Ventures, LLC                               Time:     10:00 a.m.
                                                           Location: Courtroom 1568
      De Paul Ventures - San Jose Dialysis, LLC                     255 E. Temple St
27
                                                                     Los Angeles, CA
28                 Debtors and Debtors In Possession.

                                                      7
 Case 2:18-bk-20151-ER        Doc 1795 Filed 03/13/19 Entered 03/13/19 16:18:46                 Desc
                                Main Document    Page 8 of 58


 1   TO THE HONORABLE ERNEST M. ROBLES, UNITED STATES BANKRUPTCY JUDGE,
 2   THE UNITED STATES TRUSTEE, AND ALL PARTIES ENTITLED TO NOTICE:
 3
                    Milbank LLP, formerly Milbank, Tweed, Hadley & McCloy LLP (“Milbank”),
 4
     counsel to the Official Committee of Unsecured Creditors (the “Committee”) of Verity Health
 5
     System of California, Inc. and its affiliated debtors in possession in the above-captioned cases
 6

 7   (collectively, the “Debtors”), hereby submits its application (the “Application”), pursuant to

 8   sections 330 and 331 of chapter 11 of title 11 of the United States Code, 11 U.S.C. §§ 101 et seq. (as

 9   amended, the “Bankruptcy Code”), Rule 2016 of the Federal Rules of Bankruptcy Procedure (the
10   “Bankruptcy Rules”), Local Bankruptcy Rule 2016-1 (the “Local Rules”), the United States Trustee
11
     Appendix B Guidelines for Reviewing Applications for Compensation and Reimbursement of
12
     Expenses Filed Under 11 U.S.C. § 330 by Attorneys in Larger Chapter 11 Cases, effective
13
     November 1, 2013 (the “U.S. Trustee Guidelines”), and the Amended Order on Debtors’ Motion
14

15   Establishing Procedures for Monthly Payment of Fees and Expense Reimbursement [Docket No.

16   826] (the “Interim Compensation Order”), for interim approval and allowance of (i) compensation

17   for professional services rendered to the Committee from September 14, 2018 through and including
18
     December 31, 2018 (the “First Interim Compensation Period”), and (ii) reimbursement of expenses
19
     incurred in connection with such services; and in support thereof respectfully represents as follows:
20
                                                    I.
21                                            INTRODUCTION
22   A.     Preliminary Statement
23
                    1.     Milbank has worked with purpose and diligence in advocating on behalf of the
24
     Committee. As set forth in detail below, Milbank quickly worked to become up to speed regarding
25
     the various aspects of the Debtors’ cases, beginning with striving to protect unsecured creditors’
26

27   interests with regard to the Debtors’ proposed DIP financing motion. Milbank went on to spend

28   significant time and effort working to ensure that the Debtors’ sale of O’Connor Hospital and Saint

                                                      8
 Case 2:18-bk-20151-ER        Doc 1795 Filed 03/13/19 Entered 03/13/19 16:18:46                Desc
                                Main Document    Page 9 of 58


 1   Louise Medical Center was as fair as possible and generated the highest or otherwise best return
 2   possible for the Debtors’ estates. In addition to these significant matters, Milbank performed the
 3
     daily diligence and advocacy necessary to address various issues, including those related to key
 4
     employee incentive plans and key employee retention plans, collective bargaining agreements,
 5
     Quality Assurance Fees, and the assumption and assignment of executory contracts and unexpired
 6

 7   leases. Milbank attorneys also devoted significant time to performing a lien analysis in an effort to

 8   discover unencumbered assets. Toward the end of the First Interim Compensation Period, Milbank

 9   worked to help ensure that the Debtors’ marketing process for their Seton, Seton Coastside, St.
10   Francis, and St. Vincent assets was adequate. All of these efforts have required Milbank to work
11
     closely with the Committee and to keep the Committee informed throughout the case. Milbank has
12
     also worked extensively with the Committee’s financial advisor, FTI Consulting, Inc., as well as
13
     with the Debtors and the Debtors’ advisors, as well as with other stakeholders in these cases, always
14

15   with the goal of maximizing returns for unsecured creditors.

16   B.     Jurisdiction

17                  2.     This Court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 157
18
     and 1334. Venue of the chapter 11 cases is proper pursuant to 28 U.S.C. §§ 1408 and 1409. This
19
     matter is a core proceeding under 28 U.S.C. § 157(b)(2). The statutory predicates for the relief
20
     sought herein are sections 330 and 331 of the Bankruptcy Code.
21
     C.     Background
22

23                  3.     Debtors. On August 31, 2018 (the “Petition Date”), the Debtors commenced

24   the above-captioned chapter 11 cases in this Court. The Debtors’ chapter 11 cases have been
25   consolidated for procedural purposes and are being jointly administered pursuant to Rule 1015(b) of
26
     the Bankruptcy Rules. The Debtors are authorized to operate their businesses and manage their
27
     properties as debtors in possession pursuant to section 1107(a) and 1108 of the Bankruptcy Code.
28

                                                      9
 Case 2:18-bk-20151-ER               Doc 1795 Filed 03/13/19 Entered 03/13/19 16:18:46                           Desc
                                      Main Document    Page 10 of 58


 1   No trustee or examiner has been appointed in the chapter 11 cases. The Debtors’ Monthly Operating
 2   Report for January 2019 [Docket No. 1670] indicates that the Debtors are being operated at a loss
 3
     and that the Debtors ended the month of January 2019 with a bank balance of $100,719,000. No
 4
     chapter 11 plan has yet been filed in these cases.
 5
                         4.       Creditors’ Committee. On September 14, 2018, the United States Trustee for
 6

 7   the Central District of California (the “U.S. Trustee”) appointed the Committee.6

 8                       5.       Authorization for Milbank’s Retention. On November 6, 2018, the Court

 9   issued its Order Under 11 U.S.C. § 1103 and Fed. R. Bankr. P. 2014 and 5002, Authorizing
10   Retention and Employment of Milbank, Tweed, Hadley & McCloy LLP as Counsel to Official
11
     Committee of Unsecured Creditors, Effective as of September 14, 2018 [Docket No. 778] (the
12
     “Retention Order”), authorizing Milbank’s retention as counsel for the Committee in these cases.
13
     The Retention Order authorized Milbank to receive compensation pursuant to the procedures set
14

15   forth in the Bankruptcy Code, the Bankruptcy Rules, the Local Rules, the U.S. Trustee Guidelines,

16   the Interim Compensation Order, and the orders of this Court.

17                       6.       First Interim Compensation Period. In accordance with the Interim
18
     Compensation Order, Milbank submitted the following monthly fee statements (each, a “Fee
19
     Statement”) seeking interim compensation and reimbursement of expenses:
20
                (a)      On November 26, 2018, Milbank filed and served on the Notice Parties (as defined in
21                       the Interim Compensation Order) its first fee statement for the period from September
                         14, 2018 through and including September 30, 2018 (the “First Fee Statement”)
22
                         [Docket No. 871], incorporated herein by this reference. The First Fee Statement
23                       sought (i) allowance of $609,301.027 as compensation for services rendered and
                         (ii) reimbursement of $3,581.63 in expenses. As of the date hereof, Milbank has
24                       received a total of $491,022.45, which represents payment of (i) 80% of Milbank’s
                         fees; and (ii) 100% of the expenses incurred pursuant to the First Fee Statement.
25

26   6
      The Committee is currently comprised of the following entities: (1) Aetna Life Insurance Company; (2) Allscripts
     Healthcare, LLC; (3) California Nurses Association; (4) Iris Lara; (5) Medline Industries; (6) the Pension Benefit
27   Guaranty Corporation; (7) SEIU United Healthcare Workers West; (8) Sodexo Operations, LLC; and (9) St. Vincent IPA
     Medical Corporation.
28
     7
         Milbank voluntarily reduced its fees by 5% (i.e., $32,068.48). The $609,301.02 amount is net of this 5% reduction.
                                                                10
 Case 2:18-bk-20151-ER            Doc 1795 Filed 03/13/19 Entered 03/13/19 16:18:46                            Desc
                                   Main Document    Page 11 of 58


 1           (b)      On November 26, 2018, Milbank filed and served on the Notice Parties its second fee
                      statement for the period from October 1, 2018 through and including October 31,
 2                    2018 (the “Second Fee Statement”) [Docket No. 872], incorporated herein by this
 3                    reference. The Second Fee Statement sought (i) allowance of $781,308.978 as
                      compensation for services rendered and (ii) reimbursement of $14,590.16 in
 4                    expenses. As of the date hereof, Milbank has received a total of $639,637.34, which
                      represents payment of (i) 80% of Milbank’s fees and (ii) 100% of the expenses
 5                    incurred pursuant to the Second Fee Statement.
 6           (c)      On January 2, 2019, Milbank filed and served on the Notice Parties its third fee
                      statement for the period from November 1, 2018 through and including November 30,
 7
                      2018 (the “Third Fee Statement”) [Docket No. 1177], incorporated herein by this
 8                    reference. The Third Fee Statement sought (i) allowance of $418,759.009 as
                      compensation for services rendered and (ii) reimbursement of $14,547.16 in
 9                    expenses. As of the date hereof, Milbank has received a total of $349,554.36, which
                      represents payment of (i) 80% of Milbank’s fees and (ii) 100% of the expenses
10                    incurred pursuant to the Third Fee Statement.
11           (d)      On January 30, 2019, Milbank filed and served on the Notice Parties its fourth fee
12                    statement for the period from December 1, 2018 through and including December 31,
                      2018 (the “Fourth Fee Statement”) [Docket No. 1420], incorporated herein by this
13                    reference. The Fourth Fee Statement sought (i) allowance of $440,883.0010 as
                      compensation for services rendered and (ii) reimbursement of $4,995.25 in expenses.
14                    As of the date hereof, Milbank has received a total of $357,701.65, which represents
                      payment of (i) 80% of Milbank’s fees and (ii) 100% of the expenses incurred
15
                      pursuant to the Fourth Fee Statement.
16
                      7.       In accordance with the Interim Compensation Order and as reflected in the
17
     foregoing summary, in the First Interim Compensation Period Fee Statements, Milbank has
18
     requested an aggregate payment of $1,837,915.80, and has received $1,837,915.80.
19

20                    8.       No Fee Sharing Agreement. Milbank has not entered into any agreement,

21   express or implied, with any other party for the purpose of fixing or sharing fees or other

22   compensation to be paid for professional services rendered in these cases.
23

24

25

26   8
       Milbank voluntarily reduced its fees by 5% (i.e., $41,121.53). The $781,308.97 amount is net of this 5% reduction.
     9
       Milbank voluntarily reduced its fees by 6.2% (i.e., $27,877.50). The $418,759.00 amount is net of this 6.2% reduction.
27   10
        Milbank voluntarily reduced its fees by 4.9% (i.e., $22,722.00). The $440,883.00 amount is net of this 4.9% reduction.
     In addition to the voluntary reductions in the First, Second, Third, and Fourth Fee Statements, Milbank has elected to
28   apply a further voluntary reduction of $3,152.00 to this First Interim Fee Application for a total voluntary reduction in
     fees of $126,941.51 (approximately 5.3%). Milbank has also voluntarily reduced its expenses by $902.38.
                                                             11
 Case 2:18-bk-20151-ER        Doc 1795 Filed 03/13/19 Entered 03/13/19 16:18:46                 Desc
                               Main Document    Page 12 of 58


 1                  9.      No promises have been received by Milbank or any member thereof as to
 2   compensation in connection with these cases other than in accordance with the provisions of the
 3
     Bankruptcy Code.
 4
                    10.     Efficiency and Staffing. Milbank has made every effort to be efficient in
 5
     these cases. Milbank holds weekly telephonic meetings with the Committee to keep the Committee
 6

 7   informed, and in order to make these meetings as efficient as possible, it is Milbank’s practice to

 8   circulate an agenda in advance that includes summaries of relevant pleadings. Milbank also holds a

 9   weekly pre-call with the Committee’s financial advisors, FTI Consulting, Inc., in order to narrow the
10   issues for discussion and otherwise streamline the weekly Committee meetings.
11
                    11.     Milbank has staffed its team leanly, with four core restructuring attorneys:
12
     Gregory Bray, Mark Shinderman, Dennis O’Donnell, and James Behrens. Milbank will occasionally
13
     bring in specialists on an as-needed basis to assist with specific issues such as employee benefit
14

15   questions. Milbank has frequently written off time for attorneys who billed only a small number of

16   hours with regard to these cases in any particular month.

17                  12.     The experience of Milbank’s core team has allowed Milbank to work
18
     efficiently. Milbank has avoided preparing extraneously detailed memoranda. Milbank attorneys
19
     have had conversations and meetings with the Debtors’ advisors about how to move these cases
20
     along as quickly and efficiently as possible. Such conversations and meetings are kept at a high
21
     level, with only the minimum number of Milbank attorneys in attendance. Finally, Milbank has
22

23   made efforts to negotiate compromises where possible, in order to avoid costly disputes that would

24   drain money from the estate and result in lower returns to creditors.
25                                                  II.
26                                             APPLICATION

27                  13.     By this Application, Milbank seeks interim allowance of (a) compensation for

28   professional services rendered by Milbank, as counsel for the Committee, during the First Interim

                                                     12
 Case 2:18-bk-20151-ER            Doc 1795 Filed 03/13/19 Entered 03/13/19 16:18:46                           Desc
                                   Main Document    Page 13 of 58


 1   Compensation Period and (b) reimbursement of expenses incurred by Milbank in connection with
 2   such services.
 3
                      14.      Specifically, Milbank seeks approval of $2,247,099.99 as compensation for
 4
     legal services rendered on behalf of the Committee during the First Interim Compensation Period
 5
     and $36,811.82 for reimbursement of expenses incurred in connection with the rendering of such
 6

 7   services, for a total award of $2,283,911.81.11

 8                    15.      Pursuant to the Interim Compensation Order, Milbank has received payment

 9   of $1,837,915.80 during the First Interim Compensation Period. Pursuant to this Application,
10   Milbank seeks further payment of $445,996.01, which amount represents the portion of Milbank’s
11
     fees for legal services rendered and expenses incurred during the First Interim Compensation Period
12
     not previously paid to Milbank.
13
                      16.      The fees sought by Milbank in this Application reflect an aggregate of
14

15   2,327.30 hours of attorney and paraprofessional time spent and recorded in performing services for

16   the Committee during the First Interim Compensation Period, at a blended average hourly rate of

17   $965.54 for both professionals and paraprofessionals. The blended hourly rate solely for
18
     professionals is $1,103.52. These blended rates exclude time written off for attorneys and paralegals
19
     who billed only a small number of hours each month; had the time for these attorneys and paralegals
20
     not been written off, Milbank’s blended rates would be lower.
21
                      17.      Milbank rendered to the Committee all services for which compensation is
22

23   sought solely in connection with these cases and in furtherance of the duties and functions of the

24   Committee.
25

26

27   11
        The foregoing amounts reflect certain voluntary reductions of Milbank’s fees totaling $126,941.51 (approximately
     5.3%) and a voluntary reduction of expenses totaling $902.38. However, Milbank reserves the right to seek the
28   allowance of all or a portion of such reduced fees and expenses at a later date.

                                                             13
 Case 2:18-bk-20151-ER        Doc 1795 Filed 03/13/19 Entered 03/13/19 16:18:46                  Desc
                               Main Document    Page 14 of 58


 1                  18.     Milbank maintains computerized records of the time expended in the
 2   rendering of the professional services required by the Committee. These records are maintained in
 3
     the ordinary course of Milbank’s practice. For the convenience of the Court and parties in interest, a
 4
     billing summary for services rendered during the First Interim Compensation Period is attached as
 5
     part of the cover sheet to this Application, setting forth the name of each attorney and
 6

 7   paraprofessional for whose work on these cases compensation is sought, each attorney’s year of bar

 8   admission, the aggregate amount of time expended by each such attorney or paraprofessional, the

 9   hourly billing rate for each such attorney or paraprofessional at Milbank’s current billing rates, and
10   an indication of the individual amounts requested as part of the total amount of compensation
11
     requested. In addition, set forth in the billing summary is additional information indicating whether
12
     each attorney is a partner, of counsel, senior attorney, or associate, and each attorney’s area of
13
     concentration. The compensation requested by Milbank is based on the customary compensation
14

15   charged by comparably skilled practitioners in cases other than cases under the Bankruptcy Code.

16                  19.     Milbank also maintains computerized records of all expenses incurred in

17   connection with the performance of professional services. A billing summary for expenses incurred
18
     during the First Interim Compensation Period is attached as part of the cover sheet to this
19
     Application, setting forth the amounts for which reimbursement is sought by type of expense.
20
                                          III.
21                     SUMMARY OF PROFESSIONAL SERVICES RENDERED
22                  20.     To provide an orderly summary of the services rendered on behalf of the
23
     Committee by Milbank, and in accordance with the U.S. Trustee Guidelines, Milbank has
24
     established the following separate project billing categories in connection with these cases:
25
                    44393.00002 – Expenses
26                  44393.00003 – Asset Analysis and Recovery
                    44393.00004 – Asset Disposition
27                  44393.00005 – Assumption and Rejection of Leases and Contracts
                    44393.00006 – Avoidance Action Analysis
28                  44393.00007 – Budgeting (Case)
                                                      14
 Case 2:18-bk-20151-ER        Doc 1795 Filed 03/13/19 Entered 03/13/19 16:18:46                 Desc
                               Main Document    Page 15 of 58


 1                  44393.00008 – Business Operations
                    44393.00009 – Case Administration
 2                  44393.00010 – Claims Administration and Objections
                    44393.00011 – Corporate Governance and Board Matters
 3                  44393.00012 – Employee Benefits and Pensions
                    44393.00013 – Employment and Fee Applications
 4                  44393.00014 – Employment and Fee Application Objections
                    44393.00015 – Financing and Cash Collateral
 5                  44393.00016 – Hearings (Preparation and Attendance)
                    44393.00017 – Litigation
 6                  44393.00018 – Committee Meetings and Communications with Members
                    44393.00019 – Committee Organizational Documents and Administration
 7                  44393.00020 – Communications with Committee Advisors
                    44393.00021 – Meetings and Communications with Creditors
 8                  44393.00022 – Communications with Debtors
                    44393.00023 – Communications with Other Constituencies
 9                  44393.00024 – Non-Working Travel
                    44393.00025 – Plan and Disclosure Statement
10                  44393.00026 – Real Estate
                    44393.00027 – Regulatory Matters
11                  44393.00028 – Relief from Stay and Adequate Protection
                    44393.00029 – Reporting
12                  44393.00030 – Tax
                    44393.00031 – Valuation
13
                    21.    The following summary is intended only to highlight key services rendered by
14

15   Milbank in certain project billing categories where Milbank has expended a considerable number of

16   hours on behalf of the Committee and is not meant to be a detailed description of all of the work

17   performed. Detailed descriptions of the day-to-day services provided by Milbank and the time
18   expended performing such services in each project billing category were attached to and filed as
19
     exhibits to the First Interim Compensation Period Fee Statements, which are incorporated herein by
20
     reference. Such detailed descriptions show that Milbank was heavily involved in the performance of
21
     services for the Committee on a daily basis, including night and weekend work.
22

23   A.     Asset Analysis and Recovery - 00003

24                  22.    During the First Interim Compensation Period, Milbank attorneys reviewed

25   and analyzed what assets the Debtors had in their estates, how these assets related to each other,
26
     which assets were encumbered by liens, which assets were unencumbered, and how best these assets
27

28

                                                     15
 Case 2:18-bk-20151-ER         Doc 1795 Filed 03/13/19 Entered 03/13/19 16:18:46                   Desc
                                Main Document    Page 16 of 58


 1   could be monetized in order to bring money into the Debtors’ estates and maximize returns to
 2   creditors.
 3
                    23.     Milbank attorneys also spent time performing a general lien and perfection
 4
     analysis of the collateral pledged in favor of the Debtors’ secured creditors. This work involved
 5
     numerous communications with the Debtors’ advisors and advisors for the Debtors’ secured
 6

 7   creditors regarding access to certain information related to the collateral, the review of various

 8   collateral documents, and general legal diligence related to the foregoing. Milbank also coordinated

 9   with the Committee’s other professionals regarding tasks related to analysis of the Debtors’
10   collateral.
11
     B.      Asset Disposition - 00004
12
                    24.     This category includes time Milbank attorneys, in conjunction with the
13
     Committee’s financial advisors at FTI Consulting, Inc. (“FTI”), spent related to the sale of the
14

15   O’Connor Hospital and Saint Louise Regional Hospital to Santa Clara County. These efforts

16   included (i) reviewing the and negotiating the proposed asset purchase agreement, bidding

17   procedures, and related documents; (ii) reviewing related pleadings filed by the California Attorney
18
     General, California Department of Health Care Services, U.S. Department of Health and Human
19
     Services, and many other parties; (iii) researching issues related to the sale, such as the transfer of
20
     Medicare provider agreement and the Debtors’ rights to Quality Assurance Fee payments;
21
     (iv) reviewing collective bargaining issues related to the sale; (v) apprising the Committee of
22

23   developments regarding the sale; (vi) performing legal research regarding related issues such as the

24   proposed break-up fee, expense reimbursement, and bid increments; (vii) litigating these issues
25   before the Court; (viii) reviewing and commenting on the bidding procedures order and sale order;
26
     and (ix) preparing for and appearing at hearings related to the bidding procedures and sale.
27

28

                                                       16
 Case 2:18-bk-20151-ER        Doc 1795 Filed 03/13/19 Entered 03/13/19 16:18:46                 Desc
                               Main Document    Page 17 of 58


 1                   25.   In addition, Milbank attorneys also engaged in frequent communications with
 2   FTI and the Debtors’ advisors regarding issues related to the Debtors’ marketing of their Seton,
 3
     Seton Coastside, St. Francis, and St. Vincent assets in anticipation of the Debtors’ proposed sale of
 4
     those assets.
 5
     C.     Assumption and Rejection of Leases and Contracts - 00005
 6

 7                   26.   Milbank attorneys devoted time to analyzing various pleadings related to

 8   executory contracts and unexpired leases, including with regard to the Debtors’ agreements with St.

 9   Vincent IPA, Integrity Healthcare, LLC, Hunt Spine Institute, Stanford Health Care, SOAR, and All
10   Care Medical Group.
11
     D.     Case Administration - 00009
12
                     27.   During the First Interim Compensation Period, Milbank paraprofessionals
13
     maintained internal filing, record-keeping, docket-monitoring and calendaring systems in order to
14

15   organize and keep track of the documents filed in these cases, ongoing projects, and upcoming

16   deadlines. Milbank paraprofessionals organized pleadings in order to ensure easy access by Milbank

17   attorneys.
18
                     28.   During the First Interim Compensation Period, Milbank attorneys reviewed
19
     and summarized first-day motions and other pleadings filed by the Debtors and other parties.
20
     Milbank also performed necessary research and reviewed orders entered by the Court. Milbank kept
21
     the relevant parties informed regarding developments in the case in order to ensure effective case
22

23   administration.

24                   29.   Milbank also devoted time during the First Interim Compensation Period to
25   developing and refining a strategy for the chapter 11 cases. In doing so, Milbank performed case
26
     law research in order to evaluate alternative paths and engaged in internal discussions and
27

28

                                                     17
 Case 2:18-bk-20151-ER        Doc 1795 Filed 03/13/19 Entered 03/13/19 16:18:46                 Desc
                               Main Document    Page 18 of 58


 1   communications with the Committee and its professionals to develop a strategy that would maximize
 2   recoveries for unsecured creditors.
 3
     E.     Employee Benefits and Pensions - 00012
 4
                    30.     During the First Interim Compensation Period, Milbank attorneys reviewed
 5
     and analyzed the Debtors’ motion seeking to pay employee wages and benefits, as well as pleadings
 6

 7   related thereto. Milbank also worked with the Committee’s advisors at FTI to evaluate the Debtors’

 8   proposed Key Employee Incentive Plan and Key Employee Retention Plan.

 9                  31.     In addition, Milbank attorneys performed research and engaged in discussions
10   related to collective bargaining agreements, severance issues, and other employee benefits issues.
11
     Milbank enlisted its attorneys with expertise regarding employee benefits issues in order to assist
12
     with regard to collective bargaining questions related to the Debtors’ sale of assets to Santa Clara
13
     County.
14

15   F.     Financing and Cash Collateral - 00015

16                  32.     During the First Interim Compensation Period, Milbank attorneys were

17   involved in numerous discussions with the Debtors’ counsel and financial advisors, as well as FTI,
18
     with respect to the Debtors’ request for debtor in possession financing (“DIP Financing”) and use of
19
     cash collateral. Milbank attorneys advised the Committee regarding the Debtors’ proposals and the
20
     pleadings filed by the Debtors’ secured creditors, and the Committee elected to file an objection with
21
     regard to the Debtors’ DIP Financing motion. Milbank drafted the objection and presented oral
22

23   argument in an effort to help preserve the Committee’s rights with regard to the Debtors’ assets and

24   the Committee’s ability to bring causes of action.
25                  33.     Following the Bankruptcy Court’s ruling on the Debtors’ DIP financing
26
     motion, Milbank’s attorneys prepared a notice of appeal on behalf of the Committee. Milbank also
27

28

                                                     18
 Case 2:18-bk-20151-ER        Doc 1795 Filed 03/13/19 Entered 03/13/19 16:18:46                 Desc
                               Main Document    Page 19 of 58


 1   drafted a statement of issues and devoted time to preparing to litigate on behalf of the Committee on
 2   appeal.
 3
     G.        Hearings (Preparation and Attendance) - 00016
 4
                     34.    During the First Interim Compensation Period, Milbank attorneys prepared for
 5
     and appeared at a number of court hearings. To prepare for each hearing, Milbank attorneys
 6

 7   reviewed and analyzed pleadings and related documents and correspondence, conducted factual and

 8   legal research and, in certain instances, prepared responsive pleadings, exhibits, and argument

 9   outlines. Following each hearing, Milbank promptly advised the Committee of the pertinent rulings.
10   H.        Committee Meetings and Communications with Members - 00018
11
                     35.    During the First Interim Compensation Period, the Committee regularly held
12
     weekly telephonic meetings during which Milbank provided updates to the Committee on the
13
     chapter 11 process and developments in the cases and solicited input from Committee members with
14

15   respect to various matters pending before the Court. As the circumstances warranted, from time to

16   time, Milbank also organized additional meetings with the Committee.

17                   36.    In connection with these meetings, Milbank typically prepared proposed
18
     agenda for the discussion. Milbank also prepared and distributed for the Committee’s review
19
     various materials and also reviewed and commented on other materials prepared by FTI.
20
     I.        Communications with Committee Advisors - 00020
21
                     37.    Milbank regularly engaged in communications with the Committee’s financial
22

23   advisor, FTI, regarding various issues in order to discuss responses to pleadings, craft and revise

24   strategies, and coordinate workflow.
25                                            IV.
26                                 ALLOWANCE OF COMPENSATION

27                   38.    The professional services rendered by Milbank have required a high degree of

28   professional competence and expertise to address, with skill and dispatch, the numerous issues
                                                     19
 Case 2:18-bk-20151-ER          Doc 1795 Filed 03/13/19 Entered 03/13/19 16:18:46                    Desc
                                 Main Document    Page 20 of 58


 1   requiring evaluation and action by the Committee. The services rendered to the Committee were
 2   performed efficiently, effectively, and economically, and the results obtained to date have benefited
 3
     the unsecured creditors of each of the Debtors’ estates.
 4
                      39.     The allowance of interim compensation for services rendered and
 5
     reimbursement of expenses in chapter 11 cases is expressly provided for in section 331 of the
 6

 7   Bankruptcy Code:

 8                    Any professional person . . . may apply to the court not more than once every
                      120 days after an order for relief in a case under this title, or more often if the
 9                    court permits, for such compensation for services rendered . . . as is provided
                      under section 330 of this title.
10
                      40.     With respect to the level of compensation, section 330(a)(1)(A) of the
11

12   Bankruptcy Code provides, in pertinent part, that the Court may award to a professional person

13   “reasonable compensation for actual, necessary services rendered[.]” Section 330(a)(3), in turn,
14   provides that:
15
                      In determining the amount of reasonable compensation to be awarded to
16                    . . . [a] professional person, the court shall consider the nature, the extent, and
                      the value of such services, taking into account all relevant factors, including –
17
                      (A)     the time spent on such services;
18
                      (B)     the rates charged for such services;
19
                      (C)     whether the services were necessary to the administration of, or
20
                              beneficial at the time which the service was rendered toward the
21                            completion of, a case under this title;

22                    (D)     whether the services were performed within a reasonable amount of
                              time commensurate with the complexity, importance, and nature of the
23                            problem, issue, or task addressed;
24                    (E)     with respect to a professional person, whether the person is board
                              certified or otherwise has demonstrated skill and expertise in the
25
                              bankruptcy field; and
26
                      (F)     whether the compensation is reasonable based on the customary
27                            compensation charged by comparably skilled practitioners in cases
                              other than cases under this title.
28

                                                        20
 Case 2:18-bk-20151-ER        Doc 1795 Filed 03/13/19 Entered 03/13/19 16:18:46                  Desc
                               Main Document    Page 21 of 58


 1                  41.     The Congressional policy expressed above provides for adequate
 2   compensation in order to continue to attract competent professionals to bankruptcy cases. In re
 3
     Drexel Burnham Lambert Group, Inc., 133 B.R. 13, 20 (Bankr. S.D.N.Y. 1991) (“Congress’
 4
     objective on requiring that the market, not the Court, establish attorneys’ rates was to ensure that
 5
     bankruptcy cases were staffed by appropriate legal specialists.”); In re Busy Beaver Bldg. Ctrs., Inc.,
 6

 7   19 F.3d 833, 850 (3d Cir. 1994) (“Congress rather clearly intended to provide sufficient economic

 8   incentive to lure competent bankruptcy specialists to practice in the bankruptcy courts.”) (citation

 9   and internal quotation marks omitted).
10                  42.     In the Ninth Circuit, the primary method used to determine a reasonable fee in
11
     bankruptcy cases is to calculate a “lodestar” by multiplying the number of hours reasonably
12
     expended by a reasonable hourly rate. See, e.g., In re Manoa Fin. Co., Inc., 853 F.2d 687, 691 (9th
13
     Cir. 1988) (“A compensation award based on a reasonable hourly rate multiplied by the number of
14

15   hours actually and reasonably expended is presumptively a reasonable fee.”). Courts are permitted

16   to adjust the lodestar up or down using a “multiplier” based on the criteria listed in section 330 and

17   consideration of the factors listed in Kerr v. Screen Extras Guild, Inc., 526 F.2d 67, 70 (9th Cir.
18
     1975) to the extent that the Kerr factors are not already subsumed within the initial calculation of the
19
     loadstar. In re Buckridge, 367 B.R. 191, 202 (Bankr. C.D. Cal. 2007) (citing cases). Milbank
20
     respectfully submits that the hourly rates for its attorneys and paraprofessionals, and the number of
21
     hours worked by its attorneys and professionals, are reasonable and appropriate in view of the
22

23   circumstances of these chapter 11 cases and the successful results Milbank has achieved on behalf of

24   the Committee thus far. In addition, Milbank respectfully submits that the consideration of the Kerr
25   factors should result in this Court’s allowance of the full compensation requested:
26
            (A)     The Time and Labor Required. The professional services rendered by Milbank on
27                  behalf of the Committee have required the continuous expenditure of substantial time
                    and effort, under time pressures that sometimes required the performance of services
28                  late into the evening and, on a number of occasions, over weekends and holidays.
                                                      21
 Case 2:18-bk-20151-ER    Doc 1795 Filed 03/13/19 Entered 03/13/19 16:18:46                 Desc
                           Main Document    Page 22 of 58


 1              The services rendered required a high degree of professional competence and
                expertise in order to be administered with skill and dispatch.
 2
          (B)   The Novelty and Difficulty of Questions. Novel and complex issues have arisen, and
 3
                will continue to arise, in the course of the chapter 11 cases. In these cases, as in many
 4              others in which the firm is involved, Milbank’s effective advocacy and creative
                approach to problem-solving have helped to clarify and resolve difficult issues and
 5              will continue to prove beneficial.

 6        (C)   The Skill Requisite to Perform the Legal Services Properly. Milbank believes that its
                recognized expertise in the area of financial restructuring, its ability to draw from
 7              highly-experienced professionals in other areas of its practice such as employment,
 8              asset divestiture, litigation, tax, intellectual property, and finance and its practical
                approach to the resolution of issues help maximize the distributions to the unsecured
 9              creditors of each of the Debtors.

10        (D)   The Preclusion of Other Employment by Applicant Due to Acceptance of the Case.
                Due to the size of Milbank’s financial restructuring department and the firm as a
11              whole, Milbank’s representation of the Committee has not precluded the acceptance
                of new clients. However, the number of matters needing attention on a continuous
12
                basis has required numerous Milbank attorneys, across multiple practice groups, to
13              commit significant portions of their time to the chapter 11 cases.

14        (E)   The Customary Fee. The compensation sought herein is based upon Milbank’s
                normal hourly rates for services of this kind. Milbank respectfully submits that the
15              compensation sought herein is not unusual given the magnitude of the chapter 11
                cases and the time dedicated to the representation of the Committee. Such
16
                compensation is commensurate with fees Milbank has been awarded in other cases, as
17              well as with fees charged by other attorneys of comparable experience.

18        (F)   Whether the Fee Is Fixed or Contingent. Milbank charges customary hourly rates, as
                adjusted annually, for the time expended by its attorneys and paraprofessionals in
19              representing the Committee, and Milbank’s fee is not outcome dependent.
20        (G)   Time Limitations Imposed by Client or Other Circumstances. As stated above,
                Milbank has been required to attend to various issues as they have arisen in the
21
                chapter 11 cases. Often, Milbank has had to perform these services under significant
22              time constraints requiring attorneys and paraprofessionals assigned to the chapter 11
                cases to work evenings and on weekends.
23
          (H)   The Amount Involved and Results Obtained. The Committee represents the interests
24              of unsecured creditors of each of the Debtors that, in the aggregate, hold unsecured
                claims estimated to be valued in the hundreds of millions of dollars. The
25              Committee’s participation, with Milbank’s counsel and guidance, has greatly
26              contributed to the efficient administration and prospects for reorganization of the
                chapter 11 cases.
27
          (I)   The Experience, Reputation and Ability of the Attorneys. Milbank has a
28              sophisticated and nationally recognized corporate reorganization and financial

                                                 22
 Case 2:18-bk-20151-ER               Doc 1795 Filed 03/13/19 Entered 03/13/19 16:18:46                            Desc
                                      Main Document    Page 23 of 58


 1                       restructuring practice, and Milbank attorneys involved in this representation have
                         played a major role in numerous complex restructurings including, for example, the
 2                       chapter 11 cases of Lehman Brothers Holdings Inc., Pacific Gas & Electric Company,
 3                       Breitburn Energy Partners LP, Remington Arms Company, California Proton
                         Treatment Center, The Great Atlantic & Pacific Tea Company, Inc., Vertellus
 4                       Specialties, Inc. Cengage Learning, Inc., Dex Media Holdings, Inc., and Relativity
                         Media, Inc. Milbank’s experience enables it to perform the services described herein
 5                       competently and expeditiously.
 6              (J)      The “Undesirability” of the Case. The chapter 11 cases are not undesirable but, as
                         already indicated, require a significant commitment of time from many Milbank
 7
                         attorneys.
 8
                (K)      Nature and Length of Professional Relationship. Milbank was selected as the
 9                       Committee’s counsel shortly after the Committee’s formation, on September 14,
                         2018, and was retained nunc pro tunc to that date pursuant to an order of the Court
10                       dated November 6, 2008. Milbank has been rendering services continuously to the
                         Committee since the Committee was formed, and Milbank has rendered such services
11                       in a necessary and appropriate manner.
12
                (L)      Awards in Similar Cases. As stated above, Milbank’s requested compensation is
13                       commensurate with fees Milbank has been awarded in other cases, as well as with
                         fees charged by other attorneys of comparable experience.
14
                         43.      The total time spent by Milbank attorneys and paraprofessionals during the
15
     First Interim Compensation Period was 2,327.30 hours and has a fair market value of $2,247,099.99.
16

17   Milbank submits that, as demonstrated by this Application and supporting exhibits, its services were

18   rendered economically and without unnecessary duplication of efforts. In addition, the work

19   involved, and thus the time expended, was carefully assigned in consideration of the experience and
20
     expertise required for each particular task.
21
                                                               V.
22                                                          EXPENSES
23                       44.      Milbank has incurred a total of $36,811.82 in expenses in connection with
24
     representing the Committee during the First Interim Compensation Period.12 Milbank records all
25
     expenses incurred in connection with its performance of professional services. Detailed descriptions
26

27

28
     12
          This amount reflects a voluntary expense reduction of $902.38 applied to this First Interim Fee Application.
                                                                23
 Case 2:18-bk-20151-ER            Doc 1795 Filed 03/13/19 Entered 03/13/19 16:18:46                             Desc
                                   Main Document    Page 24 of 58


 1   of these expenses were attached and filed as exhibits to the First Interim Compensation Period Fee
 2   Statements, which are incorporated herein by this reference.
 3
                       45.      Throughout the First Interim Compensation Period, Milbank has been keenly
 4
     aware of cost considerations and has tried to minimize the expenses charged to the Debtors’ estates.
 5
                       46.      Milbank’s policy is to charge its clients in all areas of practice for expenses,
 6

 7   other than fixed and routine overhead expenses, incurred in connection with representing its clients.

 8   The expenses charged to Milbank’s clients include, among other things, telephone toll and other

 9   charges, regular mail and express mail charges, special or hand delivery charges, photocopying
10   charges, out-of-town travel expenses, local transportation expenses, expenses for working meals,
11
     computerized research charges, and transcription costs.
12
                       47.      Milbank charges the Committee for these expenses at rates consistent with
13
     those charged to Milbank’s other bankruptcy clients, which rates are equal to or less than the rates
14

15   charged by Milbank to its non-bankruptcy clients. Milbank seeks reimbursement from the Debtors

16   at the following rates for the following expenses: (i) ten cents ($0.10) per page for photocopying;

17   (ii) ten cents ($0.10) per page for black and white printing; and (iii) twenty-five cents ($.25) per page
18
     for color printing.
19
                       48.      In accordance with section 330 of the Bankruptcy Code and the U.S. Trustee
20
     Guidelines, Milbank seeks reimbursement only for the actual cost of such expenses to Milbank.13
21
                       49.      In providing or obtaining from third parties services which are reimbursable
22

23   by clients, Milbank does not include in such reimbursable amount any costs of investment,

24   equipment or capital outlay.
25

26

27   13
       The cost of expenses Milbank is seeking reflects any discounted rates based on volume or other discounts which
     Milbank anticipates receiving from certain outside vendors; however, Milbank does not perform a retrospective
28   reconciliation of any “year-end” adjustments (positive or negative) to the actual discounted cost of such expenses.
                                                              24
 Case 2:18-bk-20151-ER        Doc 1795 Filed 03/13/19 Entered 03/13/19 16:18:46                     Desc
                               Main Document    Page 25 of 58


 1                  50.     Milbank regularly charges its non-bankruptcy clients for ordinary business
 2   hourly fees and expenses for secretarial, library, word processing, and other staff services because
 3
     such items are not included in the firm’s overhead for the purpose of setting billing rates. However,
 4
     Milbank is not seeking reimbursement of hourly fees of its secretarial services.
 5
                                                      VI.
 6                                                  NOTICE
 7
                    51.     No trustee or examiner has been appointed in the chapter 11 cases. Pursuant
 8
     to the Interim Compensation Order, notice of this Application and a copy of this application have
 9
     been served upon the Notice Parties (as defined in the Interim Compensation Order). Milbank
10

11   submits that, in light of the relief requested, no other or further notice need be provided.

12                                    VII.
               ATTORNEY STATEMENT PURSUANT TO APPENDIX B GUIDELINES
13
                    52.     The following statement is provided pursuant to ¶ C.5. of the Appendix B
14

15   Guidelines.

16          (a)     Question: Did you agree to any variations from, or alternatives to, your standard or
                    customary billing rates, fees or terms for services pertaining to this engagement that
17                  were provided during the application period?
18                  Answer: No.
19          (b)     Question: If the fees sought in this fee application as compared to the fees budgeted
20                  for the time period covered by this fee application are higher by 10% or more, did
                    you discuss the reasons for the variation with the client?
21
                    Answer: While the Committee has not requested a formal budget, Milbank has kept
22                  the Committee apprised of Milbank’s fees during the First Interim Compensation
                    Period—which included significant time devoted to getting up to speed, working to
23                  protect the Committee’s interests with regard to the Debtor’s DIP Financing motion,
                    and representing the Committee’s interests with regard to the Santa Clara Sale—and
24                  the Committee has not objected to Milbank’s fees.

25          (c)     Question: Have any of the professionals included in this fee application varied their
                    hourly rate based on the geographic location of the bankruptcy case?
26
                    Answer: No.
27
            (d)     Question: Does the fee application include time or fees related to reviewing or
28                  revising time records or preparing, reviewing, or revising invoices? (This is limited to
                                                      25
 Case 2:18-bk-20151-ER        Doc 1795 Filed 03/13/19 Entered 03/13/19 16:18:46                  Desc
                               Main Document    Page 26 of 58


 1                  work involved in preparing and editing billing records that would not be compensable
                    outside of bankruptcy and does not include reasonable fees for preparing a fee
 2                  application.). If so, please quantify by hours and fees.
 3                  Answer: Yes. Milbank incurred fees for approximately 8.8 hours for time spent
                    preparing and filing monthly fee statements with the content and in the format
 4                  required by the Interim Compensation Order, at a cost of approximately $7,826. The
                    amount of fees for time spent preparing and filing monthly fee statements represents
 5                  less than 1% of the total fees requested for the Compensation Period.
 6
            (e)     Question: Does this fee application include time or fees for reviewing time records to
 7                  redact any privileged or other confidential information? If so, please quantify by
                    hours and fees.
 8
                    Answer: No.
 9
            (f)     Question: If the fee application includes any rate increases since retention: (i) Did
10                  your client review and approve those rate increases in advance? (ii) Did your client
                    agree when retaining the law firm to accept all future rate increases? If not, did you
11                  inform your client that they need not agree to modified rates or terms in order to have
12                  you continue the representation, consistent with ABA Formal Ethics Opinion 11-458?

13                  Answer: Milbank did not change its rates for this matter during the applicable period.

14                                                 VIII.
                                                CONCLUSION
15
                    WHEREFORE, Milbank respectfully requests that the Court enter an order:
16
     (i) allowing Milbank (a) interim compensation for professional services rendered as counsel for the
17

18   Committee during the First Interim Compensation Period in the amount of $2,247,099.99; and (b)

19   reimbursement of expenses incurred in connection with rendering such services in the aggregate
20   amount of $36,811.82, for a total award of $2,283,911.81; (ii) authorizing and directing the Debtors
21
     to pay (to the extent not previously paid in accordance with the Interim Compensation Order) to
22
     Milbank $445,996.01 which is an amount equal to the difference between (a) this $2,283,911.81
23
     award; and (b) $1,837,915.80, the total of all amounts that the Debtors have previously paid to
24

25   Milbank pursuant to the Interim Compensation Order for services rendered and expenses incurred

26   during the First Interim Compensation Period; and (iii) granting such further relief as is just.

27

28

                                                      26
 Case 2:18-bk-20151-ER   Doc 1795 Filed 03/13/19 Entered 03/13/19 16:18:46        Desc
                          Main Document    Page 27 of 58


 1

 2   DATED: March 13, 2019                MILBANK LLP
 3                                          /s/ Gregory A. Bray
                                          GREGORY A. BRAY
 4                                        MARK SHINDERMAN
                                          JAMES C. BEHRENS
 5
                                          Counsel for the Official Committee of
 6                                        Unsecured Creditors of Verity Health System of
                                          California, Inc., et al.
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                           27
 Case 2:18-bk-20151-ER        Doc 1795 Filed 03/13/19 Entered 03/13/19 16:18:46                   Desc
                               Main Document    Page 28 of 58


 1                               DECLARATION OF GREGORY A. BRAY

 2          I, Gregory A. Bray, declare as follows:

 3          1.      I am a partner in the law firm of Milbank LLP (“Milbank”), attorneys of record for

 4   the Official Committee of Unsecured Creditors (the “Committee”) of Verity Health System of

 5   California, Inc. and its affiliated debtors in possession in the above-captioned cases (collectively, the

 6   “Debtors”). The following is within my personal knowledge and if called upon as a witness I could

 7   and would testify competently thereto. I am submitting this declaration in support of the First

 8   Interim Application of Milbank LLP for Approval and Allowance of Compensation for Services

 9   Rendered and Reimbursement of Expenses Incurred (the “Application”).

10          2.      I have reviewed the requirements of Local Bankruptcy Rule 2016-1 and believe that

11   the Application complies with the requirements of that rule.

12          3.      In the ordinary course of its business, Milbank keeps a record of all time expended by

13   its professionals and para-professionals in the rendering of professional services on a computerized

14   billing system as follows: at or near the time the professional services are rendered, attorneys and

15   other professionals of Milbank either (i) record in writing on a time sheet the client name and/or

16   internally-assigned matter number, the duration of time expended, and a description of the nature of

17   the services performed, or (ii) input the time record, including the client/matter number, duration of

18   time expended, and description of the nature of the services performed directly into Milbank’s

19   computer billing system. For the professionals who record their time on a written time sheet as set

20   forth in (i) above, the information contained on the time sheets is subsequently entered into

21   Milbank’s computer billing system. Milbank’s computer billing system computes the time expended

22   by each professional by their applicable billing rate to calculate the associated fee. Milbank

23   conducts its business in reliance on the accuracy of these business records.

24          4.      Milbank tracks reimbursable expenses in a similar manner as set forth above for

25   professional services (i.e., Milbank enters the expenses into its computer billing system at or around

26   the time the expense is incurred).

27

28

                                                      28
Case 2:18-bk-20151-ER   Doc 1795 Filed 03/13/19 Entered 03/13/19 16:18:46   Desc
                         Main Document    Page 29 of 58
Case 2:18-bk-20151-ER   Doc 1795 Filed 03/13/19 Entered 03/13/19 16:18:46   Desc
                         Main Document    Page 30 of 58


                                   EXHIBIT 1
Case 2:18-bk-20151-ER            Doc 1795 Filed 03/13/19 Entered 03/13/19 16:18:46          Desc
                                  Main Document    Page 31 of 58


                                Gregory A. Bray
                                Partner

                                gbray@milbank.com
                                T: +1.424.386.4470

                                2029 Century Park East
                                33rd Floor
                                Los Angeles, CA 90067-3019




Gregory Bray is a partner in the Los Angeles office of Milbank LLP and a member of
the firm’s Financial Restructuring Group.


Primary Focus & Experience                                        Education

Gregory Bray has a diverse national practice and extensive        Loyola Law School, J.D.
experience representing debtors and creditors in out-of-          University of California at Los
court workouts and reorganization cases in a wide variety of      Angeles, B.A.
industries including education, defense, automotive, media,
construction, retail, apparel, healthcare, oil and gas,
                                                                  Admissions
telecommunications, project finance, energy, subprime
lending and leasing, franchises, manufacturing and high           California
technology. Mr. Bray plays a key role in his matters often        New York
representing the company or committees comprised of               US Court of Appeals for the Second
creditors that are the “fulcrum” holders of debt of the           Circuit
Company.
                                                                  US Court of Appeals for the Ninth
His clients include hedge funds, private equity funds,            Circuit
money center banks, financial institutions, lender
syndicates comprised of first and second lien lenders,
trustees and receivers, creditors' committees and equity
securities holders. He frequently advises funds making
control investments in, and potential purchasers of,
financially distressed companies, both in and out of court.
He also advises lenders in the structuring and
documentation of high risk loans and debtor-in-possession
loans, and the board of directors of public companies in
financial distress with respect to corporate governance and
fiduciary duty issues. He has also advised the FDIC on
certain policy and structuring matters with respect to Title II
of the Dodd-Frank Reform Act.


              Gregory A. Bray                                                                          1
              Partner
Case 2:18-bk-20151-ER           Doc 1795 Filed 03/13/19 Entered 03/13/19 16:18:46    Desc
                                 Main Document    Page 32 of 58
Mr. Bray has more than thirty years’ experience in transactions and litigations related to the
restructuring of companies in numerous industries. His clients frequently engage him for matters
with unique issues that do not have precedent and require creative thinking, consensus building
and good judgment. He has prevailed for his clients in cases leading to published decisions
concerning valuation, reinstatement, new value and “loan to own” lender liability. His
representative experience includes matters such as:
        Verity Health System (Official Committee of Unsecured Creditors)

        Remington Arms Company (Company)

        California Proton Treatment Center (Senior Secured Lenders)

        Walter Industries (Ad Hoc Committee of Senior Noteholders)

        Breitburn Energy Partners LP (Official Committee of Unsecured Creditors)

        Seadrill Partners LLC (Agent and Steering Committee of Senior Secured Lenders)

        Verso Corporation (Informal Committee of First Lien Lenders)

        Haggen Holdings, LLC, et al. (Purchaser)

        The Great Atlantic & Pacific Tea Company, Inc. (A&P) (Purchaser)

        Education Management Company, Inc. (Senior Secured Lenders)

        IAP Worldwide Services (Company)

        Cengage Learning, Inc. (Senior Secured Lenders)

        Evergreen International (Agent and Senior Secured Lenders)

        Contech Construction Products Inc. (Senior Secured Lenders)

        Hawker Beechcraft (Senior Noteholders)

        Heckler & Koch (Senior Noteholders)

        Spansion, Inc. (Plan Investor)

        JL French (Debtors)

        Young Broadcasting (Senior Secured Lenders)

        Midway Games (Official Creditors Committee)

        WL Homes (Agent and Lenders)

        Lehman Brothers (Official Unsecured Creditors Committee)

        America Home Mortgage (Repo Party; Lender)


              Gregory A. Bray                                                                      2
              Partner
Case 2:18-bk-20151-ER           Doc 1795 Filed 03/13/19 Entered 03/13/19 16:18:46          Desc
                                 Main Document    Page 33 of 58

        Delphi Corporation (Plan Investor)

        General Motors Acceptance Corporation (Investor)

        Nellson Nutraceutical, Inc. (Agent for First and Second Lien Credit Facilities)

        Radnor Holdings (Secured Creditor/Credit Bidder)

        AES Londonderry (Granite Ridge) (Lenders and Investors)

        NEG/Brazos (Agent)

        WorldCom, Inc (Ad Hoc Committee and Creditor)

        Delta Airlines (Aircraft Lender)

        Northwest Airlines (Aircraft Lender)


Recognition & Accomplishments
Mr. Bray’s reputation in the legal marketplace has earned him top rankings from publications and
directories, including: The Best Lawyers in America; Guide to the World’s Leading Insolvency and
Restructuring Lawyers; IFLR 1000; Chambers USA (restructuring and finance); Law & Politics
Magazine as one of the Super Lawyers in Southern California (restructuring); and The Legal 500
USA. He is AV rated by Martindale-Hubbell and was selected as an “Outstanding Restructuring
Lawyer” for 2007 by Turnarounds & Workouts.
Mr. Bray is a Fellow in the American College of Bankruptcy. He has spoken and written on various
restructuring topics, including valuation, reinstatement, distressed investing and “loan to own”
lender liability. He recently co-authored a chapter entitled “Evaluating strategic debt buybacks:
How to pursue effective de-leveraging strategies” in Navigating Today's Environment: The
Directors' and Officers’ Guide to Restructuring. He is admitted to practice in the State of California,
the District of Columbia and the State of New York.




              Gregory A. Bray                                                                        3
              Partner
Case 2:18-bk-20151-ER           Doc 1795 Filed 03/13/19 Entered 03/13/19 16:18:46    Desc
                                 Main Document    Page 34 of 58


                               Joel I. Krasnow
                               Partner

                               jkrasnow@milbank.com
                               T: +1.212.530.5681

                               55 Hudson Yards
                               New York, NY 10001-2163




Joel Krasnow is a partner in the New York office of Milbank LLP and a member of
the firm’s Executive Compensation and Employee Benefits Group.


Primary Focus & Experience                                     Education

Mr. Krasnow’s practice includes all aspects of                 Columbia Law School, J.D.
compensation and benefits law, with a particular focus on      Touro College, B.S.
ERISA’s fiduciary rules. He regularly advises clients
concerning the ERISA aspects of investment products
                                                               Admissions
designed for pension plans and the structuring of such
products, representing sponsors, underwriters and              New York
investors. He also advises clients on the fiduciary
obligations imposed on plan fiduciaries, including the
impact of ERISA’s prohibited transaction rules, and has
obtained, on behalf of clients, Department of Labor
exemptions from ERISA’s prohibited transaction rules.
Mr. Krasnow also has significant experience in executive
compensation matters, the benefit aspects of merger and
acquisition transactions and ERISA-related litigation.

Recognition & Accomplishments
Mr. Krasnow co-authored “Application of Plan Asset Rules
to Plan Investments and Contributions” in the ERISA
Fiduciary Law treatise (BNA Books 2006, Supp. 2011) and
“ERISA's New '25%' Test -- What's in it for Private Equity
Fund Sponsors and Institutional Investors?” in the Venture
Capital and Private Equity Yearbook 2006/07 (Euromoney
Yearbooks, 2006). He is listed in The Best Lawyers in
America for Employee Benefits Law.



             Joel I. Krasnow                                                                1
             Partner
Case 2:18-bk-20151-ER               Doc 1795 Filed 03/13/19 Entered 03/13/19 16:18:46         Desc
                                     Main Document    Page 35 of 58


                                   Robert J. Liubicic
                                   Partner

                                   rliubicic@milbank.com
                                   T: +1.424.386.4525

                                   2029 Century Park East
                                   33rd Floor
                                   Los Angeles, CA 90067-3019




Robert Liubicic is a partner in the Los Angeles
office of Milbank LLP and a member of the firm’s
Litigation & Arbitration Group.                                    Education
                                                                   Columbia Law School, J.D.
                                                                   Cornell University, B.S.
Primary Focus & Experience
                                                                   Admissions
Mr. Liubicic’s practice is diversified, with an emphasis on
complex commercial, securities, corporate control and              California
bankruptcy litigation. He has extensive experience                 New York
representing a broad range of financial institutions, as well      US Court of Appeals for the Second
as corporations in industries including energy, chemicals,         Circuit
telecommunications, gaming, insurance, manufacturing,              US Court of Appeals for the Ninth
retailing and pharmaceuticals, in all manner of disputes           Circuit
before courts, arbitral tribunals and self-regulatory
                                                                   US Court of Appeals for the
organizations.                                                     Eleventh Circuit
Some of Mr. Liubicic’s representative matters include:             US District Court for the Southern
                                                                   District of New York
        Representation of numerous US subsidiaries of
                                                                   US District Court for the Central
         Vitro S.A.B. de C.V., one of the world's largest
                                                                   District of California
         manufacturers of glass products, in defending
         against involuntary chapter 11 bankruptcy petitions       Clerkships
         brought by a group of institutional bondholders in
                                                                   Honorable Wilfred Feinberg, US
         the Northern District of Texas. The petitions were
                                                                   Court of Appeals for the Second
         held invalid by the US Bankruptcy Court following         Circuit (1998-1999)
         expedited discovery and trial
                                                                   Honorable Robert A. Katzmann, US
        Representation of some of the nation's leading            Court of Appeals for the Second
         mutual fund advisors in various litigation and pre-       Circuit (1999-2000)
         litigation matters involving the 1933 Act, 1934 Act,




              Robert J. Liubicic                                                                       1
              Partner
Case 2:18-bk-20151-ER              Doc 1795 Filed 03/13/19 Entered 03/13/19 16:18:46     Desc
                                    Main Document    Page 36 of 58

         and claims of excessive fees under the Investment Company Act of 1940
        Representation of the Official Committee of Unsecured Creditors in the Lehman
         Brothers bankruptcy

        Representation of private equity fund Cerberus Capital Management and its affiliates in
         defending a claim brought by United Rentals, which sought to compel Cerberus'
         affiliates to close on a $7 billion merger. Following an expedited trial, the Delaware
         Chancery Court held that Cerberus' affiliates were not obligated to close the
         transaction. See United Rentals, Inc. v. RAM Holdings, Inc., C.A. No. 3360-CC, 937
         A.2d 810 (Del. Ch. 2007)

        Representation of major energy producers in a UNCITRAL price reopener arbitration
         involving hundreds of millions of dollars, including presentation of evidence at an
         eleven-day hearing before an arbitral panel

        Representation of a boutique investment bank and broker-dealer in a NASD (FINRA)
         disciplinary proceeding alleging unlawful profit-sharing in connection with the allocation
         of "hot" IPO shares, resulting in the dismissal of all claims following a seventeen-day
         hearing before a NASD panel

        Representation of a major wireless communication provider in an expedited merger
         litigation in Delaware Chancery Court, resulting in a complete victory following trial

        Multiple arbitrations for a leading investment bank taken to hearing in connection with
         various corporate control, executive employment and international law issues



Recognition & Accomplishments
Mr. Liubicic was a James Kent Scholar at Columbia Law School, where he received the
Whitney North Seymour Medal for trial practice. He was appointed to the pro bono panel of the
US Court of Appeals for the Second Circuit in 2009.




              Robert J. Liubicic                                                                   2
              Partner
Case 2:18-bk-20151-ER               Doc 1795 Filed 03/13/19 Entered 03/13/19 16:18:46       Desc
                                     Main Document    Page 37 of 58


                                   Melainie Mansfield
                                   Partner

                                   mmansfield@milbank.com
                                   T: +1.424.386.4611

                                   2029 Century Park East
                                   33rd Floor
                                   Los Angeles, CA 90067-3019




Melainie Mansfield is a partner in the Los Angeles office of Milbank LLP and a
member of the firm’s Global Corporate Group.


Primary Focus & Experience                                         Education

Ms. Mansfield represents investment funds, private equity          University of Michigan, J.D.
firms, hedge funds, companies and various lending                  University of Michigan, A.B.
sources. Her practice specializes in acting for hedge funds
and distressed financial sponsors on all aspects of their
                                                                   Admissions
investments including stressed and distressed investments,
loan-to-own transactions, restructurings, mergers and              California
acquisitions, and general corporate and securities law
matters. Her practice also encompasses direct lending and
special situations financings. In addition, her experience
also runs across many industries including technology and
software, education, health care, manufacturing, chemicals,
retail, natural resources, energy and media and
telecommunications.
Ms. Mansfield’s practice also includes transactional and
general corporate representations, securities financings,
and mergers and acquisitions, for both public and private
companies. Many of these representations are for formerly
distressed companies.
Her recent representations include:
        Distressed investment reorganizations inside and
         outside of bankruptcy for companies, lenders and
         private equity investors, including representation of
         lender groups in Breitburn Energy, Walter



              Melainie Mansfield                                                                   1
              Partner
Case 2:18-bk-20151-ER             Doc 1795 Filed 03/13/19 Entered 03/13/19 16:18:46    Desc
                                   Main Document    Page 38 of 58

        Investment Management, Sierra Hamilton, Cengage, and Education Management
        Corporation

       General corporate representation of public and private companies in the US and abroad,
        including Purple Communications (formerly GoAmerica), Oneida Inc. (formerly
        EveryWare Global), and Vertellus Holdings

       Debt and equity financing, including for acquisitions of public and private companies such
        as Purple Communications, ITC Deltacom, Encompass Digital Media, First Advantage,
        Shopzilla, Dialogic Corporation and Dex Media

       Acquisitions by investment funds of assets in bankruptcy (363 sales) and other
        reorganization-based acquisitions, including Radnor Holdings and Vertellus Global

       Offerings of high yield debt securities in US capital markets, including acting in debt
        offerings by companies such as Integra Telecom Holdings, Inc. and Prospect Medical
        Holdings, Inc

       Mergers, acquisitions and investments generally on behalf of private equity investors



Recognition & Accomplishments
Ms. Mansfield is consistently named as one of America’s leading Finance and Banking Lawyers
by Chambers USA. She was also nominated by clients as a “Stand-Out Lawyer” in the Acritas
Stars Survey 2018. In addition, she served as the managing editor of the Michigan Journal of
International Law.




             Melainie Mansfield                                                                   2
             Partner
Case 2:18-bk-20151-ER            Doc 1795 Filed 03/13/19 Entered 03/13/19 16:18:46          Desc
                                  Main Document    Page 39 of 58


                                Mark Shinderman
                                Partner

                                mshinderman@milbank.com
                                T: +1.424.386.4411

                                2029 Century Park East
                                33rd Floor
                                Los Angeles, CA 90067-3019




Mark Shinderman is a partner in the Los Angeles office of Milbank LLP and a
member of the firm’s Financial Restructuring Group.


Primary Focus & Experience                                       Education
Mark Shinderman has almost 30 years of experience                Harvard University, J.D.
restructuring companies inside and outside of bankruptcy in      Georgetown University, B.S. / B.A.
numerous industries, directing bankruptcy-related litigation,
and handling the purchase of assets out of bankruptcy. He
often represents ad hoc committees of lenders and                Admissions
bondholders and creditors’ committees, as well as debtors,
                                                                 California
purchasers of assets from troubled companies, key
vendors, equity sponsors, and other important constituents       US Court of Appeals for the Ninth
in insolvency situations. He also has represented numerous       Circuit
clients involved in litigation and transactions in which the
counterparty may be in financial distress, helping the clients
mitigate potential insolvency risk. Chambers USA 2017
reports that a client has called him "top-notch".
Mr. Shinderman’s engagements have involved companies
in a diverse group of industries such as apparel, consumer
products and services, ecommerce, energy, finance,
healthcare, media and entertainment, real estate, retail,
technology, and transportation. He has played a significant
role in numerous high profile insolvency cases and out-of-
court restructurings, such as: Vertellus Specialties Inc.,
Cengage, Dex Media, Ocean Rig, Blockbuster; William
Lyon Homes; American Capital; MSR Resort Golf; Relativity
Media; Real Mex; Gatehouse; EveryWare; and Select
Staffing, among other engagements. Mr. Shinderman also
represents Fortune 500 companies, banks, hedge funds,
and other financial institutions throughout the country.


              Mark Shinderman                                                                         1
              Partner
Case 2:18-bk-20151-ER          Doc 1795 Filed 03/13/19 Entered 03/13/19 16:18:46      Desc
                                Main Document    Page 40 of 58
IFLR1000 cites Mr. Shinderman as a “…strong, organized team leader who can get the different
constituents in a deal to the finish line, a finish line that represents the best for his client.
Supremely accessible, persuasive and commercial, Mark is tops in terms of technical expertise
and innovation, but excels to an even greater extent in managing the process of restructuring.”
Mr. Shinderman is a member of the Board of Directors of Students Run L.A., a nonprofit
organization committed to serving at-risk youth in Los Angeles. He previously served as Board
President for five (5) years. He serves on the Board of Trustees of Kehillat Israel.


Recognition & Accomplishments
Mr. Shinderman is a Fellow of the American College of Bankruptcy, and was named by
Turnarounds & Workouts as one of the nation’s dozen ‘Outstanding Restructuring Lawyers’ of
2013 and again in 2017. He has been recognized in Chambers USA, The Best Lawyers in
America, and in California Super Lawyer. He is a frequent lecturer at bankruptcy and distressed
investing conferences throughout the country and has authored numerous articles on bankruptcy-
related issues.
Mr. Shinderman received his law degree from Harvard Law School (cum laude), and his B.S.B.A.
from Georgetown University (summa cum laude). He is a member of the State Bar of California,
Los Angeles County Bar Association, Financial Lawyers Conference, Panel of Bankruptcy
Mediators, California Bankruptcy Forum, and the American Bankruptcy Institute. For the last 18
years, he has served as a mediator in the Los Angeles Bankruptcy Court's pro bono mediation
program.




             Mark Shinderman                                                                        2
             Partner
Case 2:18-bk-20151-ER           Doc 1795 Filed 03/13/19 Entered 03/13/19 16:18:46         Desc
                                 Main Document    Page 41 of 58


                               Jennifer Harris
                               Special Counsel

                               jharris@milbank.com
                               T: +1.424.386.4344

                               2029 Century Park East
                               33rd Floor
                               Los Angeles, CA 90067-3019




Jennifer Harris is special counsel in the Los Angeles office of Milbank LLP and a
member of the firm’s Alternative Investments Practice.


Primary Focus & Experience                                     Education

Ms. Harris’s practice focuses on finance transactions,         American University Washington
including structured financings, secured lending and debt      College of Law, J.D.
restructuring both in and outside of bankruptcy. She           American University, M.A.
represents financial institutions, corporations, issuers,      Occidental College, A.B.
special servicers, and official and ad hoc creditors’
committees. Recent areas of particular focus include
workouts of troubled structured finance transactions           Admissions
(commercial mortgage-backed security and structured            California
investment vehicle transactions), special situation lending
and secured lending (2nd lien structures, DIPs and exit
                                                               Clerkships
facilities). Ms. Harris’s experience spans a wide-array of
industries that include automotive, gaming, hospitality,       District of Columbia Court of
media, telecommunications, broadcasting, shipping,             Appeals (August 2001 – August
healthcare, and sports.                                        2002)
                                                               Superior Court, District of Columbia
                                                               (August 2002 – August 2003)




             Jennifer Harris                                                                          1
             Special Counsel
Case 2:18-bk-20151-ER                Doc 1795 Filed 03/13/19 Entered 03/13/19 16:18:46        Desc
                                      Main Document    Page 42 of 58


                                    Dennis C. O’Donnell
                                    Of Counsel

                                    dodonnell@milbank.com
                                    T: +1.212.530.5287

                                    55 Hudson Yards
                                    New York, NY 10001-2163




Dennis O’Donnell has been of counsel in Milbank’s Financial Restructuring Group
since 2007 and is based in the firm’s New York office.


Primary Focus & Experience                                          Education

Mr. O’Donnell has extensive experience in corporate                 Benjamin N. Cardozo School of
reorganization and bankruptcy-related litigation matters,           Law, J.D.
and has represented debtors, lenders, official and unofficial       Haverford College, B.A.
committees, significant creditors, equity holders, examiners,
and acquirors in chapter 11 cases, loan restructurings and
                                                                    Admissions
out-of-court workouts.
                                                                    New York
His representations have included the following:
                                                                    US District Court for the Southern
        Representing the official committee of unsecured           District of New York
         creditors in the chapter 11 cases of Lehman                US District Court for the Eastern
         Brothers Holdings, Inc., Refco Inc., Enron Corp.,          District of Michigan
         Winn-Dixie Stores, and Intermet Corp.                      US District Court for the Western
                                                                    District of Wisconsin
        Representing the debtors and debtors in
         possession in the Lernout & Hauspie, Rexene
         Corp., RCM Global Long Term Capital Appreciation
         Fund, Hagerstown Fiber, and WRT Energy Corp.
         chapter 11 cases

        Representing ad hoc committees (of note holders
         or lenders) in the chapter 11 cases or out-ofcourt
         restructurings related to MPower Corp., Maxim
         Crane, Horizon Natural Resources Co., Geo
         Specialty Chemicals, Inc, Delta Air Lines, Inc., and
         Transeastern LLC



              Dennis C. O’Donnell                                                                        1
              Of Counsel
Case 2:18-bk-20151-ER               Doc 1795 Filed 03/13/19 Entered 03/13/19 16:18:46     Desc
                                     Main Document    Page 43 of 58

        Representing agents and/or secured lenders in various out-of-court restructurings or
         chapter 11 cases, including that of BLT, Great Basin Gold, Interco, Inc., Zale Corp., Leslie
         Fay Cos., Polymer, Inc., HomeBanc Corp., Journal Register Co., and Grede Foundries,
         Inc.

        Representing hedge fund clients as significant stakeholder and/or potential plan funders
         in the chapter 11 cases of Magellan Health Services, Inc., WestPoint Stevens, Inc.,
         Interstate Bakeries Corp., and Seitel, Inc.

        Representing avoidance action defendants, including (i) a group of 19 major financial
         institutions in the chapter 11 cases of TOUSA, Inc.; and (ii) a major UK financial institution
         in the chapter 11 cases of Maxwell Communications plc

        Representing the corporate governance examiner in the Olympia & York chapter 11 cases


Recognition & Accomplishments
Mr. O’Donnell has appeared in federal courts throughout the United States, including before the
United States Supreme Court, the Second Circuit Court of Appeals, the Third Circuit Court of
Appeals, the Fourth Circuit Court of Appeals, the Ninth Circuit Court of Appeals and numerous
district and bankruptcy courts. He has spoken widely on bankruptcy topics and is a contributor to
Colliers on Bankruptcy. Mr. O’Donnell received his Juris Doctor from Benjamin R. Cardozo School
of Law in 1991, where he was articles editor for the Cardozo Law Review. He received a B.A., in
Classics and Philosophy, from Haverford College in 1979.




              Dennis C. O’Donnell                                                                    2
              Of Counsel
Case 2:18-bk-20151-ER           Doc 1795 Filed 03/13/19 Entered 03/13/19 16:18:46        Desc
                                 Main Document    Page 44 of 58


                               Alexandra Achamallah
                               Associate

                               aachamallah@milbank.com
                               T: +1.424.386.4325

                               2029 Century Park East
                               33rd Floor
                               Los Angeles, CA 90067-3019




Alexandra Achamallah is an associate in the Los Angeles office of Milbank LLP and
a member of the firm’s Litigation & Arbitration Group.


Recognition & Accomplishments                                  Education

Ms. Achamallah received a B.A. in Political Science from       University of California, Irvine
UCLA and a J.D. from UC Irvine School of Law. During law       School of Law, J.D.
school, she was a Lead Article Editor for the UC Irvine Law    University of California at Los
Review, served as a judicial extern to Justice Raymond J.      Angeles, B.A.
Ikola, and earned Pro Bono High Honors for completing
over 200 hours of pro bono work.
                                                               Admissions
                                                               California




             Alexandra Achamallah                                                                 1
             Associate
Case 2:18-bk-20151-ER         Doc 1795 Filed 03/13/19 Entered 03/13/19 16:18:46       Desc
                               Main Document    Page 45 of 58


                             Najeh Baharun
                             Associate

                             nbaharun@milbank.com
                             T: +1.424.386.4346

                             2029 Century Park East
                             33rd Floor
                             Los Angeles, CA 90067-3019




Najeh Baharun is an associate in the Los Angeles office of Milbank LLP and a
member of the firm’s Global Corporate Group, focusing his practice on transactional
representations and general corporate matters.

                                                             Education
Recognition & Accomplishments                                USC Gould School of Law, J.D.
Mr. Baharun earned his J.D. from the University of           University of Southern California
Southern California Gould School of Law and earned his       Marshall School of Business, M.B.A.
M.B.A. from the University of Southern California Marshall   California State University at Long
School of Business. While at the University of Southern      Beach, B.S.
California, he participated in the Hale Moot Court Honors
Program and served as Vice President of the Student Bar
                                                             Admissions
Association and President of the Black Law Students
Association. Mr. Baharun earned his B.S. in Finance, Real    California
Estate, and Law, with honors, from California State
University Long Beach. He is proficient in Arabic.




             Najeh Baharun                                                                         1
             Associate
Case 2:18-bk-20151-ER            Doc 1795 Filed 03/13/19 Entered 03/13/19 16:18:46        Desc
                                  Main Document    Page 46 of 58


                                James C. Behrens
                                Associate

                                jbehrens@milbank.com
                                T: +1.424.386.4436

                                2029 Century Park East
                                33rd Floor
                                Los Angeles, CA 90067-3019




James Behrens is an associate in the Los Angeles office of Milbank LLP and a
member of the firm’s Financial Restructuring Group.


Primary Focus & Experience                                      Education

Mr. Behrens specializes in bankruptcy and restructuring law     UCLA School of Law, J.D.
and represents a wide variety of stakeholders in insolvency     University of Chicago, M.A.
situations and in-court and out-of-court restructurings.        Princeton University, B.A.


Recognition & Accomplishments                                   Admissions
Prior to joining Milbank, Mr. Behrens clerked for the           California
Honorable Deborah J. Saltzman, United States Bankruptcy         US District Court for the Central
Court Central District of California. During law school, he     District of California
externed for the Honorable Geraldine Mund, a bankruptcy
                                                                US District Court for the Northern
judge in the Central District of California.
                                                                District of California
Mr. Behrens was named a Southern California Rising Star         US District Court for the Eastern
for Bankruptcy & Creditor/Debtor Rights by Super Lawyers        District of California
Magazine for 2015 - 2018. He is a member of the American        US District Court for the Southern
Bankruptcy Institute and the Turnaround Management              District of California
Association. He recently served as Chairman of the Beverly      US Court of Appeals for the Ninth
Hills Bar Association’s Bankruptcy Law Section.                 Circuit
Mr. Behrens received his J.D. from UCLA Law School,
where he was Chief Managing Editor of the UCLA Pacific          Clerkships
Basin Law Journal. Mr. Behrens earned an M.A. from
                                                                Honorable Deborah J. Saltzman,
University of Chicago and a B.A. from Princeton University.     United States Bankruptcy Court
                                                                Central District of California (2011-
                                                                2013)




             James C. Behrens                                                                           1
             Associate
Case 2:18-bk-20151-ER           Doc 1795 Filed 03/13/19 Entered 03/13/19 16:18:46   Desc
                                 Main Document    Page 47 of 58
Mr. Behrens has participated in speaking engagements and authored numerous articles,
including:
       Emerging and Settled (if any) Chapter 9 Issues, Beverly Hills Bar Association MCLE
        program, April 7, 2016 (moderator)

       8 Reasons We Don’t See More Chapter 9 Bankruptcies, Law360, December 5, 2014

       Shoulda Put A Lien On It – 4 Advantages of Security, Law360, November 26, 2014

       Don’t Fear the 363 Sale, Fear the Delay that Follows It: Asset Sales and Confirmation
        Delays in Large Chapter 11s, ABI Journal, March 2014 (selected for republication in Best
        of ABI 2014: The Year in Business Bankruptcy)




             James C. Behrens                                                                  2
             Associate
Case 2:18-bk-20151-ER             Doc 1795 Filed 03/13/19 Entered 03/13/19 16:18:46        Desc
                                   Main Document    Page 48 of 58


                                 Melanie A. Miller
                                 Associate

                                 Mmiller1@milbank.com
                                 T: +1.212.530.5454

                                 55 Hudson Yards
                                 New York, NY 10001-2163




Melanie Miller is an associate in the New York office of Milbank LLP and a member
of the firm’s Financial Restructuring Group.


Primary Focus & Experience                                       Education

Ms. Miller’s practice focuses on a variety of financial          Georgetown Law, J.D.
restructuring transactions, including representation of          University of Florida, B.A.
debtors, ad hoc groups, and official committees of
unsecured creditors in complex chapter 11 bankruptcies,
out-of-court workouts, and related transactions.                 Admissions
                                                                 New York
Recognition & Accomplishments
                                                                 US District Court for the Southern
Ms. Miller earned her J.D. from Georgetown University Law        District of New York
Center, where she served as staff editor of the Georgetown
Journal on Poverty Law and Policy. She received her B.A.
summa cum laude, from the University of Florida, and was
a member of Phi Beta Kappa.
During law school, she served as a Law Clerk in the Tax
Division of the US Department of Justice and an Honors
Law Clerk at the US Securities and Exchange Commission.




             Melanie A. Miller                                                                        1
             Associate
Case 2:18-bk-20151-ER          Doc 1795 Filed 03/13/19 Entered 03/13/19 16:18:46        Desc
                                Main Document    Page 49 of 58


                              Katie Pierucci
                              Associate

                              kpierucci@milbank.com
                              T: +1.424.386.4489

                              2029 Century Park East
                              33rd Floor
                              Los Angeles, CA 90067-3019




Katie Pierucci is an associate in the Los Angeles office of Milbank LLP and a
member of the firm’s Litigation and Arbitration Group.


Primary Focus & Experience                                    Education

Ms. Pierucci’s practice focuses on complex commercial         University of California, Irvine
litigation in federal and state court.                        School of Law, J.D.
                                                              Wake Forest University, M.A.
                                                              Davidson College, B.A.
Recognition & Accomplishments
Ms. Pierucci graduated magna cum laude from UC Irvine         Admissions
School of Law where she served as a lead article editor for
                                                              California
the UC Irvine Law Review and participated in the Moot
                                                              US Court of Appeals for the Tenth
Court program. She received an M.A. in Management from
                                                              Circuit
Wake Forest University Graduate School of Business and a
B.A. in History from Davidson College.
                                                              Clerkships
                                                              Honorable Jerome A. Holmes, US
                                                              Court of Appeals for the Tenth
                                                              Circuit (August 2015 – August 2016)




             Katie Pierucci                                                                         1
             Associate
Case 2:18-bk-20151-ER              Doc 1795 Filed 03/13/19 Entered 03/13/19 16:18:46      Desc
                                    Main Document    Page 50 of 58


                                  Christina Skaliks
                                  Associate

                                  cskaliks@milbank.com
                                  T: +1.212.530.5282

                                  55 Hudson Yards
                                  New York, NY 10001-2163




Christina Skaliks is an associate in the New York office of Milbank LLP and a
member of the firm’s Tax Group.


Primary Focus & Experience                                        Education

Ms. Skaliks counsels public and privately held companies,         New York University School of Law,
financial institutions, corporate executives, and creditors’      J.D.
committees on a broad array of executive compensation             University of Texas, B.A.
and employee benefit matters.
                                                                  Admissions
Recognition & Accomplishments
                                                                  New York
Ms. Skaliks received her J.D. from New York University
School of Law, where she served as an Executive Editor for
the Journal of International Law and Politics and a board
member of the Latin American Law Students Association.




              Christina Skaliks                                                                        1
              Associate
        Case 2:18-bk-20151-ER                    Doc 1795 Filed 03/13/19 Entered 03/13/19 16:18:46                                       Desc
                                                  Main Document    Page 51 of 58


                                         PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:

2029 Century Park E, 33rd Floor, Los Angeles, CA 90067.

A true and correct copy of the foregoing document entitled (specify): FIRST INTERIM APPLICATON OF MILBANK
LLP FOR APPROVAL AND ALLOWANCE OF COMPENSATION FOR SERVICES RENDERED AND
REIMBURSEMENT OF EXPENSES INCURRED will be served or was served (a) on the judge in chambers in the form
and manner required by LBR 5005-2(d); and (b) in the manner stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On (date)
March 13, 2019, I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that the
following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated below:




                                                                                            Service information continued on attached page

2. SERVED BY UNITED STATES MAIL:
On (date) March 13, 2019, I served the following persons and/or entities at the last known addresses in this bankruptcy
case or adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail,
first class, postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that mailing to the
judge will be completed no later than 24 hours after the document is filed.




                                                                                            Service information continued on attached page

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date) March 13, 2019, I served the
following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to
such service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration
that personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is
filed.




                                                                                            Service information continued on attached page

I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.

 March 13, 2019                Ricky Windom                                                     /s/ Ricky Windom
 Date                           Printed Name                                                    Signature




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                               F 9013-3.1.PROOF.SERVICE
    Case 2:18-bk-20151-ER    Doc 1795 Filed 03/13/19 Entered 03/13/19 16:18:46          Desc
                              Main Document    Page 52 of 58


                                        SERVICE LIST
                                          (Via NEF)

   Robert N Amkraut ramkraut@foxrothschild.com
   Kyra E Andrassy kandrassy@swelawfirm.com,
    csheets@swelawfirm.com;gcruz@swelawfirm.com;jchung@swelawfirm.com
   Simon Aron saron@wrslawyers.com
   Lauren T Attard lattard@bakerlaw.com, abalian@bakerlaw.com
   Allison R Axenrod allison@claimsrecoveryllc.com
   Keith Patrick Banner kbanner@greenbergglusker.com,
    sharper@greenbergglusker.com;calendar@greenbergglusker.com
   Cristina E Bautista cristina.bautista@kattenlaw.com, ecf.lax.docket@kattenlaw.com
   James Cornell Behrens jbehrens@milbank.com,
    gbray@milbank.com;mshinderman@milbank.com;hmaghakian@milbank.com;dodonnell@milbank.com;jbrewste
    r@milbank.com;JWeber@milbank.com
   Ron Bender rb@lnbyb.com
   Bruce Bennett bbennett@jonesday.com
   Peter J Benvenutti pbenvenutti@kellerbenvenutti.com, pjbenven74@yahoo.com
   Elizabeth Berke-Dreyfuss edreyfuss@wendel.com
   Steven M Berman sberman@slk-law.com
   Alicia K Berry Alicia.Berry@doj.ca.gov
   Stephen F Biegenzahn efile@sfblaw.com
   Karl E Block kblock@loeb.com, jvazquez@loeb.com;ladocket@loeb.com
   Dustin P Branch branchd@ballardspahr.com,
    carolod@ballardspahr.com;hubenb@ballardspahr.com;Pollack@ballardspahr.com
   Michael D Breslauer mbreslauer@swsslaw.com,
    wyones@swsslaw.com;mbreslauer@ecf.courtdrive.com;wyones@ecf.courtdrive.com
   Chane Buck cbuck@jonesday.com
   Damarr M Butler butler.damarr@pbgc.gov, efile@pbgc.gov
   Lori A Butler butler.lori@pbgc.gov, efile@pbgc.gov
   Howard Camhi hcamhi@ecjlaw.com, tcastelli@ecjlaw.com;amatsuoka@ecjlaw.com
   Shirley Cho scho@pszjlaw.com
   Jacquelyn H Choi jchoi@swesq.com
   Shawn M Christianson cmcintire@buchalter.com, schristianson@buchalter.com
   Kevin Collins kevin.collins@btlaw.com, Kathleen.lytle@btlaw.com
   David N Crapo dcrapo@gibbonslaw.com, elrosen@gibbonslaw.com
   Mariam Danielyan md@danielyanlawoffice.com, danielyan.mar@gmail.com
   Brian L Davidoff bdavidoff@greenbergglusker.com,
    calendar@greenbergglusker.com;jking@greenbergglusker.com
   Aaron Davis aaron.davis@bryancave.com, kat.flaherty@bryancave.com
   Anthony Dutra adutra@hansonbridgett.com
   Kevin M Eckhardt keckhardt@huntonak.com, keckhardt@hunton.com
   Andy J Epstein taxcpaesq@gmail.com
   Christine R Etheridge christine.etheridge@ikonfin.com
   M Douglas Flahaut flahaut.douglas@arentfox.com
   Michael G Fletcher mfletcher@frandzel.com, sking@frandzel.com
   Joseph D Frank jfrank@fgllp.com,
    mmatlock@fgllp.com;csmith@fgllp.com;jkleinman@fgllp.com;csucic@fgllp.com
   William B Freeman william.freeman@kattenlaw.com,
    nicole.jones@kattenlaw.com,ecf.lax.docket@kattenlaw.com
   Eric J Fromme efromme@tocounsel.com, lchapman@tocounsel.com;sschuster@tocounsel.com
   Jeffrey K Garfinkle jgarfinkle@buchalter.com, docket@buchalter.com;dcyrankowski@buchalter.com
   Lawrence B Gill lgill@nelsonhardiman.com, rrange@nelsonhardiman.com
    Case 2:18-bk-20151-ER      Doc 1795 Filed 03/13/19 Entered 03/13/19 16:18:46              Desc
                                Main Document    Page 53 of 58


   Paul R. Glassman pglassman@sycr.com
   Eric D Goldberg eric.goldberg@dlapiper.com, eric-goldberg-1103@ecf.pacerpro.com
   Anna Gumport agumport@sidley.com
   Mary H Haas maryhaas@dwt.com, melissastrobel@dwt.com;laxdocket@dwt.com;yunialubega@dwt.com
   James A Hayes jhayes@jamesahayesaplc.com
   Michael S Held mheld@jw.com
   Lawrence J Hilton lhilton@onellp.com,
    lthomas@onellp.com;info@onellp.com;evescance@onellp.com;nlichtenberger@onellp.com;rgolder@onellp.com
   Robert M Hirsh Robert.Hirsh@arentfox.com
   Florice Hoffman fhoffman@socal.rr.com, floricehoffman@gmail.com
   Michael Hogue hoguem@gtlaw.com, fernandezc@gtlaw.com;SFOLitDock@gtlaw.com
   Marsha A Houston mhouston@reedsmith.com
   Brian D Huben hubenb@ballardspahr.com, carolod@ballardspahr.com
   John Mark Jennings johnmark.jennings@kutakrock.com
   Monique D Jewett-Brewster mjb@hopkinscarley.com, eamaro@hopkinscarley.com
   Gregory R Jones gjones@mwe.com, rnhunter@mwe.com
   Lance N Jurich ljurich@loeb.com, karnote@loeb.com;ladocket@loeb.com
   Jeff D Kahane jkahane@duanemorris.com, dmartinez@duanemorris.com
   Steven J Kahn skahn@pszyjw.com
   Cameo M Kaisler salembier.cameo@pbgc.gov, efile@pbgc.gov
   Ivan L Kallick ikallick@manatt.com, ihernandez@manatt.com
   Jane Kim jkim@kellerbenvenutti.com
   Monica Y Kim myk@lnbrb.com, myk@ecf.inforuptcy.com
   Gary E Klausner gek@lnbyb.com
   Joseph A Kohanski jkohanski@bushgottlieb.com, kprestegard@bushgottlieb.com
   Jeffrey C Krause jkrause@gibsondunn.com, dtrujillo@gibsondunn.com;jstern@gibsondunn.com
   Darryl S Laddin bkrfilings@agg.com
   Robert S Lampl advocate45@aol.com, rlisarobinsonr@aol.com
   Richard A Lapping richard@lappinglegal.com
   Paul J Laurin plaurin@btlaw.com, slmoore@btlaw.com;jboustani@btlaw.com
   David E Lemke david.lemke@wallerlaw.com,
    chris.cronk@wallerlaw.com;Melissa.jones@wallerlaw.com;cathy.thomas@wallerlaw.com
   Elan S Levey elan.levey@usdoj.gov, louisa.lin@usdoj.gov
   Tracy L Mainguy bankruptcycourtnotices@unioncounsel.net, tmainguy@unioncounsel.net
   Samuel R Maizel samuel.maizel@dentons.com,
    alicia.aguilar@dentons.com;docket.general.lit.LOS@dentons.com;tania.moyron@dentons.com;kathryn.howard@
    dentons.com;joan.mack@dentons.com
   Alvin Mar alvin.mar@usdoj.gov
   Craig G Margulies Craig@MarguliesFaithlaw.com,
    Victoria@MarguliesFaithlaw.com;David@MarguliesFaithLaw.com;Helen@MarguliesFaithlaw.com
   Hutchison B Meltzer hutchison.meltzer@doj.ca.gov, Alicia.Berry@doj.ca.gov
   Christopher Minier becky@ringstadlaw.com, arlene@ringstadlaw.com
   John A Moe john.moe@dentons.com,
    glenda.spratt@dentons.com,derry.kalve@dentons.com,andy.jinnah@dentons.com
   Monserrat Morales mmorales@marguliesfaithlaw.com,
    Victoria@marguliesfaithlaw.com;David@MarguliesFaithLaw.com;Helen@marguliesfaithlaw.com
   Kevin H Morse kevin.morse@saul.com, rmarcus@AttorneyMM.com;sean.williams@saul.com
   Marianne S Mortimer mmortimer@sycr.com, tingman@sycr.com
   Tania M Moyron tania.moyron@dentons.com, chris.omeara@dentons.com
   Alan I Nahmias anahmias@mbnlawyers.com, jdale@mbnlawyers.com
   Jennifer L Nassiri jennifernassiri@quinnemanuel.com
   Charles E Nelson nelsonc@ballardspahr.com, wassweilerw@ballardspahr.com
   Sheila Gropper Nelson shedoesbklaw@aol.com
    Case 2:18-bk-20151-ER       Doc 1795 Filed 03/13/19 Entered 03/13/19 16:18:46               Desc
                                 Main Document    Page 54 of 58


   Mark A Neubauer mneubauer@carltonfields.com,
    mlrodriguez@carltonfields.com;smcloughlin@carltonfields.com;schau@carltonfields.com;NDunn@carltonfields.
    com;ecfla@carltonfields.com
   Nancy Newman nnewman@hansonbridgett.com,
    ajackson@hansonbridgett.com;calendarclerk@hansonbridgett.com
   Bryan L Ngo bngo@fortislaw.com,
    BNgo@bluecapitallaw.com;SPicariello@fortislaw.com;JNguyen@fortislaw.com;JNguyen@bluecapitallaw.com
   Melissa T Ngo ngo.melissa@pbgc.gov, efile@pbgc.gov
   Abigail V O'Brient avobrient@mintz.com,
    docketing@mintz.com;DEHashimoto@mintz.com;nleali@mintz.com;ABLevin@mintz.com;GJLeon@mintz.com
   John R OKeefe jokeefe@metzlewis.com, slohr@metzlewis.com
   Keith C Owens kowens@venable.com, khoang@venable.com
   Paul J Pascuzzi ppascuzzi@ffwplaw.com, lnlasley@ffwplaw.com
   Lisa M Peters lisa.peters@kutakrock.com, marybeth.brukner@kutakrock.com
   Christopher J Petersen cjpetersen@blankrome.com, gsolis@blankrome.com
   Mark D Plevin mplevin@crowell.com, cromo@crowell.com
   David M Poitras dpoitras@wedgewood-inc.com, dpoitras@jmbm.com;dmarcus@wedgewood-
    inc.com;aguisinger@wedgewood-inc.com
   Steven G. Polard spolard@ch-law.com, cborrayo@ch-law.com
   David M Powlen david.powlen@btlaw.com, pgroff@btlaw.com
   Christopher E Prince cprince@lesnickprince.com,
    jmack@lesnickprince.com;mlampton@lesnickprince.com;cprince@ecf.courtdrive.com
   Lori L Purkey bareham@purkeyandassociates.com
   William M Rathbone wrathbone@grsm.com, jmydlandevans@grsm.com
   Jason M Reed Jason.Reed@Maslon.com
   Michael B Reynolds mreynolds@swlaw.com, kcollins@swlaw.com
   J. Alexandra Rhim arhim@hrhlaw.com
   Emily P Rich erich@unioncounsel.net, bankruptcycourtnotices@unioncounsel.net
   Lesley A Riis lriis@dpmclaw.com
   Debra Riley driley@allenmatkins.com
   Christopher O Rivas crivas@reedsmith.com, chris-rivas-8658@ecf.pacerpro.com
   Julie H Rome-Banks julie@bindermalter.com
   Mary H Rose mrose@buchalter.com, salarcon@buchalter.com
   Megan A Rowe mrowe@dsrhealthlaw.com, lwestoby@dsrhealthlaw.com
   Nathan A Schultz nschultz@foxrothschild.com
   William Schumacher wschumacher@jonesday.com
   Mark A Serlin ms@swllplaw.com, mor@swllplaw.com
   Seth B Shapiro seth.shapiro@usdoj.gov
   Joseph Shickich jshickich@riddellwilliams.com
   Rosa A Shirley rshirley@nelsonhardiman.com,
    ksherry@nelsonhardiman.com;lgill@nelsonhardiman.com;jwilson@nelsonhardiman.com;rrange@nelsonhardima
    n.com
   Kyrsten Skogstad kskogstad@calnurses.org, rcraven@calnurses.org
   Michael St James ecf@stjames-law.com
   Andrew Still astill@swlaw.com, kcollins@swlaw.com
   Jason D Strabo jstrabo@mwe.com, ahoneycutt@mwe.com
   Sabrina L Streusand Streusand@slollp.com
   Ralph J Swanson ralph.swanson@berliner.com, sabina.hall@berliner.com
   Gary F Torrell gft@vrmlaw.com
   United States Trustee (LA) ustpregion16.la.ecf@usdoj.gov
   Matthew S Walker matthew.walker@pillsburylaw.com, candy.kleiner@pillsburylaw.com
   Jason Wallach jwallach@ghplaw.com, g33404@notify.cincompass.com
    Case 2:18-bk-20151-ER      Doc 1795 Filed 03/13/19 Entered 03/13/19 16:18:46             Desc
                                Main Document    Page 55 of 58


   Kenneth K Wang kenneth.wang@doj.ca.gov,
    Jennifer.Kim@doj.ca.gov;Stacy.McKellar@doj.ca.gov;yesenia.caro@doj.ca.gov
   Phillip K Wang phillip.wang@rimonlaw.com, david.kline@rimonlaw.com
   Gerrick Warrington gwarrington@frandzel.com, sking@frandzel.com
   Adam G Wentland awentland@tocounsel.com, lkwon@tocounsel.com
   Latonia Williams lwilliams@goodwin.com, bankruptcy@goodwin.com
   Michael S Winsten mike@winsten.com
   Jeffrey C Wisler jwisler@connollygallagher.com, dperkins@connollygallagher.com
   Neal L Wolf nwolf@hansonbridgett.com, calendarclerk@hansonbridgett.com,lchappell@hansonbridgett.com
   Hatty K Yip hatty.yip@usdoj.gov
   Andrew J Ziaja aziaja@leonardcarder.com,
    sgroff@leonardcarder.com;msimons@leonardcarder.com;lbadar@leonardcarder.com
   Rose Zimmerman rzimmerman@dalycity.org
      Case 2:18-bk-20151-ER           Doc 1795 Filed 03/13/19 Entered 03/13/19 16:18:46   Desc
                                       Main Document    Page 56 of 58


                                                SERVICE LIST
                                              (Via First Class Mail)

Verity Health System of California, Inc.
2040 E. Mariposa Avenue
El Segundo, CA 90245

Samuel R. Maizel
Dentons US LLP
601 South Figueroa Street
Suite 2500
Los Angeles, CA 90017

Attorney General of California
Xavier Becerra
California Department of Justice
1300 "I" Street
Sacramento, CA 95814

U.S. Dept. of Health & Human Services
Angela M. Belgrove, Esq.
90 7th Street, Suite 4‐500
San Francisco, CA 94103‐6705

United States Department of Justice
Ben Franklin Station
PO Box 683
Washington DC 20044

United States Attorney’s Office
Federal Building, Room 7516
300 North Los Angeles Street
Los Angeles, CA 90012

Office of the United States Trustee
915 Wilshire Blvd, Suite 1850
Los Angeles, CA 90017
      Case 2:18-bk-20151-ER         Doc 1795 Filed 03/13/19 Entered 03/13/19 16:18:46   Desc
                                     Main Document    Page 57 of 58


                                                SERVICE LIST
                                             (Via Personal Delivery)


The Honorable Ernest M. Robles
United States Bankruptcy Court
Central District of California
Edward R. Roybal Federal Building and Courthouse
255 E. Temple Street, Suite 1560/Courtroom 1568
Los Angeles, CA 90012-3300
      Case 2:18-bk-20151-ER          Doc 1795 Filed 03/13/19 Entered 03/13/19 16:18:46   Desc
                                      Main Document    Page 58 of 58


                                                 SERVICE LIST
                                                   (Via Email)

Attorneys for Chapter 11 Debtors and Debtors in Possession
Samuel R. Maizel – samuel.maizel@dentons.com
John A. Moe, II – john.moe@dentons.com
Tania M. Moyron – tania.moyron@dentons.com

Attorneys for the Office of the United States Trustee
Hatty K. Yip – hatty.yip@usdoj.gov
